Exhibit 10.1

Execution Version

$125,000,000

ISIS PHARMACEUTICALS, INC.

2 5¤8% Convertible Subordinated Notes due 2027

PURCHASE AGREEMENT

January 17, 2007

LEHMAN BROTHERS INC.,
As Representative of the several
   Initial Purchasers named in Schedule I attached hereto,
c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019

Ladies and Gentlemen:

Isis Pharmaceuticals, Inc., a Delaware corporation (the “Company”), proposes,
upon the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to you, as the initial purchasers (the “Initial Purchasers”),
$125,000,000 in aggregate principal amount of its 2 5¤8% Convertible
Subordinated Notes due 2027 (the “Firm Securities”).  The Firm Securities will
(i) have terms and provisions that are summarized in the Pricing Disclosure
Package (as defined below) and Offering Memorandum (as defined below) and (ii)
are to be issued pursuant to an Indenture (the “Indenture”) to be entered into
between the Company and Wells Fargo Bank, NA, as trustee (the “Trustee”).  The
Company also proposes to issue and sell to the Initial Purchasers not more than
an additional $37,500,000 principal amount of its 2 5¤8% Convertible
Subordinated Notes due 2027 (the “Additional Securities”) if and to the extent
that you, as Representative of the Initial Purchasers, shall have determined to
exercise, on behalf of the Initial Purchasers, the right to purchase such 2 5¤8%
Convertible Subordinated Notes due 2027 granted to the Initial Purchasers in
Section 3(a) hereof.  The Firm Securities and the Additional Securities are
hereinafter collectively referred to as the “Securities.”  The Securities will
be convertible into shares of the Company’s common stock (par value $0.001 per
share) (the “Underlying Securities”).  This is to confirm the agreement
concerning the purchase of the Securities from the Company by the Initial
Purchasers.


1.             PURCHASE AND RESALE OF THE SECURITIES.  THE SECURITIES WILL BE
OFFERED AND SOLD TO THE INITIAL PURCHASERS WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), IN RELIANCE ON AN
EXEMPTION PURSUANT TO SECTION 4(2) UNDER THE SECURITIES ACT.  THE COMPANY HAS
PREPARED A PRELIMINARY OFFERING MEMORANDUM, DATED JANUARY 16, 2007 (TOGETHER
WITH THE DOCUMENTS INCORPORATED BY REFERENCE THEREIN, THE “PRELIMINARY OFFERING
MEMORANDUM”), A PRICING TERM SHEET SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
SCHEDULE II (THE “PRICING TERM SHEET”) SETTING FORTH THE TERMS OF THE SECURITIES
OMITTED FROM THE PRELIMINARY OFFERING MEMORANDUM AND AN OFFERING MEMORANDUM,
DATED JANUARY 17, 2007 (TOGETHER WITH THE DOCUMENTS INCORPORATED BY REFERENCE
THEREIN, THE “OFFERING MEMORANDUM”),


--------------------------------------------------------------------------------



SETTING FORTH INFORMATION REGARDING THE COMPANY AND THE SECURITIES (AS DEFINED
HEREIN).  THE PRELIMINARY OFFERING MEMORANDUM, AS SUPPLEMENTED AND AMENDED AS OF
THE APPLICABLE TIME (AS DEFINED BELOW), TOGETHER WITH THE PRICING TERM SHEET AND
ANY OF THE DOCUMENTS LISTED ON SCHEDULE III HERETO ARE COLLECTIVELY REFERRED TO
AS THE “PRICING DISCLOSURE PACKAGE.” THE COMPANY HEREBY CONFIRMS THAT IT HAS
AUTHORIZED THE USE OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM IN CONNECTION WITH THE OFFERING
AND RESALE OF THE SECURITIES BY THE INITIAL PURCHASERS. “APPLICABLE TIME” MEANS
7:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF THIS AGREEMENT.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or theOffering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K, the Company’s most recent
Quarterly  Report on Form 10-Q and all subsequent documents filed with the
United States Securities and Exchange Commission (the “Commission”) pursuant to
Section 13(a) or 15(d) of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or prior to the date of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
as the case may be.  Any reference to the Preliminary Offering Memorandum,
Pricing Disclosure Package or theOffering Memorandum, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed with the Commission pursuant to Section 13(a) or 15(d)
of the Exchange Act after the date of the Preliminary Offering Memorandum,
Pricing Disclosure Package or the Offering Memorandum, as the case may be, and
prior to such specified date.  All documents referenced above that are filed
under the Exchange Act and so deemed to be included in the Preliminary Offering
Memorandum, Pricing Disclosure Package or the Offering Memorandum, as the case
may be, or any amendment or supplement thereto are hereinafter called the
“Exchange Act Reports.”

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Securities (and all securities issued in exchange
therefor or in substitution thereof) shall bear the following legend (along with
such other legends as the Initial Purchasers and their counsel deem necessary):

‘‘THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. EACH PURCHASER OF THE SECURITY EVIDENCED
HEREBY IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THIS
SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT),

2


--------------------------------------------------------------------------------


(2) AGREES THAT IT WILL NOT PRIOR TO (X) THE DATE WHICH IS TWO YEARS (OR SUCH
SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER THE SECURITIES ACT OR
ANY SUCCESSOR PROVISION THEREUNDER) AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF (OR OF ANY PREDECESSOR OF THIS SECURITY) OR THE LAST DAY ON WHICH THE
COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR OF THIS SECURITY) AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE
REQUIRED BY APPLICABLE LAW (THE “RESALE RESTRICTION TERMINATION DATE”), OFFER,
SELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE COMPANY, (B) PURSUANT
TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (D)  PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO
THE EFFECT OF THIS LEGEND; PROVIDED THAT THE COMPANY, THE TRUSTEE AND THE
REGISTRAR SHALL HAVE THE RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSE (D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND
WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE.

You have advised the Company that you will make offers (the “Exempt Resales”) of
the Securities purchased by you hereunder on the terms set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons (the “Eligible Purchasers”) whom you reasonably
believe to be “qualified institutional buyers” as defined in Rule 144A under the
Securities Act (“QIBs”).  You will offer the Securities to Eligible Purchasers
initially at a price equal to 100% of the principal amount thereof plus accrued
interest, if any.  Such price may be changed at any time without notice.

Holders (including subsequent transferees) of the Securities will have the
registration rights set forth in the registration rights agreement attached
hereto as Exhibit A (the “Registration Rights Agreement”) between the Company
and the Initial Purchasers to be dated January 23, 2007 (the “Closing Date”),
for so long as such Securities constitute “Transfer Restricted Securities” (as
defined in the Registration Rights Agreement).  Pursuant to the Registration
Rights Agreement, the Company will agree to file with the Commission under the
circumstances set forth therein, a shelf registration statement under the
Securities Act (the

3


--------------------------------------------------------------------------------


“Resale Registration Statement”) relating to resales by holders of the
Securities and the Underlying Securities.


2.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY.  THE
COMPANY REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:


(A)           WHEN THE SECURITIES ARE ISSUED AND DELIVERED PURSUANT TO THIS
AGREEMENT, THE SECURITIES WILL NOT BE OF THE SAME CLASS (WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT) AS SECURITIES OF THE COMPANY THAT ARE LISTED
ON A UNITED STATES NATIONAL SECURITIES EXCHANGE REGISTERED OR THAT ARE QUOTED IN
A UNITED STATES AUTOMATED INTER-DEALER QUOTATION SYSTEM.


(B)           NEITHER THE COMPANY NOR ANY SUBSIDIARY IS, AND AFTER GIVING EFFECT
TO THE OFFER AND SALE OF THE SECURITIES AND THE APPLICATION OF THE PROCEEDS
THEREFROM AS DESCRIBED UNDER “USE OF PROCEEDS” IN EACH OF THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM WILL BE, (I) AN “INVESTMENT COMPANY” OR A
COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940 (THE “INVESTMENT COMPANY ACT”), AS AMENDED, AND
THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER OR (II) A “BUSINESS
DEVELOPMENT COMPANY” (AS DEFINED IN SECTION 2(A)(48) OF THE INVESTMENT COMPANY
ACT).


(C)           ASSUMING THAT YOUR REPRESENTATIONS AND WARRANTIES IN SECTION 3(B)
ARE TRUE, THE PURCHASE AND RESALE OF THE SECURITIES PURSUANT HERETO (INCLUDING
PURSUANT TO THE EXEMPT RESALES) IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.  NO FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
WITHIN THE MEANING OF REGULATION D (INCLUDING, BUT NOT LIMITED TO,
ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY
NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO, OR
ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING) WAS USED BY THE COMPANY OR ANY OF ITS
REPRESENTATIVES (OTHER THAN YOU, AS TO WHOM THE COMPANY MAKES NO REPRESENTATION)
IN CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES.


(D)           EACH OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, EACH AS OF ITS RESPECTIVE DATE,
CONTAINS ALL THE INFORMATION SPECIFIED IN, AND MEETING THE REQUIREMENTS OF, RULE
144A(D)(4) UNDER THE SECURITIES ACT.


(E)           THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM HAVE BEEN PREPARED BY THE COMPANY FOR USE BY
THE INITIAL PURCHASERS IN CONNECTION WITH THE EXEMPT RESALES.  NO ORDER OR
DECREE PREVENTING THE USE OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, OR ANY ORDER ASSERTING THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT HAS BEEN ISSUED, AND NO PROCEEDING FOR THAT
PURPOSE HAS COMMENCED OR IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY IS
CONTEMPLATED.


(F)            THE PRICING DISCLOSURE PACKAGE DID NOT, AS OF THE APPLICABLE
TIME, AND WILL NOT, AS OF THE CLOSING DATE, CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN THE LIGHT OF THE

4


--------------------------------------------------------------------------------



CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT NO
REPRESENTATION OR WARRANTY IS MADE AS TO INFORMATION CONTAINED IN OR OMITTED
FROM THE PRICING DISCLOSURE PACKAGE IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY THROUGH THE REPRESENTATIVE BY OR ON
BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, WHICH
INFORMATION IS SPECIFIED IN SECTION 8(E).


(G)           THE OFFERING MEMORANDUM WILL NOT, AS OF ITS DATE AND AS OF THE
CLOSING DATE, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED
THAT NO REPRESENTATION OR WARRANTY IS MADE AS TO INFORMATION CONTAINED IN OR
OMITTED FROM THE OFFERING MEMORANDUM IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY THROUGH THE REPRESENTATIVE BY OR ON
BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, WHICH
INFORMATION IS SPECIFIED IN SECTION 8(E).


(H)           THE COMPANY HAS NOT MADE ANY OFFER TO SELL OR SOLICITATION OF AN
OFFER TO BUY THE SECURITIES THAT WOULD CONSTITUTE A “FREE WRITING PROSPECTUS”
(IF THE OFFERING OF THE SECURITIES WAS MADE PURSUANT TO A REGISTERED OFFERING
UNDER THE SECURITIES ACT), AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT (A
“FREE WRITING OFFERING DOCUMENT”) WITHOUT THE PRIOR CONSENT OF THE
REPRESENTATIVE; ANY SUCH FREE WRITING OFFERING DOCUMENT THE USE OF WHICH HAS
BEEN PREVIOUSLY CONSENTED TO BY THE INITIAL PURCHASERS IS SET FORTH
SUBSTANTIALLY IN FORM AND SUBSTANCE AS ATTACHED HERETO ON SCHEDULE III.


(I)            THE EXCHANGE ACT REPORTS, WHEN THEY WERE OR ARE FILED WITH THE
COMMISSION, CONFORMED OR WILL CONFORM IN ALL MATERIAL RESPECTS TO THE APPLICABLE
REQUIREMENTS OF THE EXCHANGE ACT AND THE APPLICABLE RULES AND REGULATIONS OF THE
COMMISSION THEREUNDER.  THE EXCHANGE ACT REPORTS DID NOT, WHEN FILED WITH THE
COMMISSION, CONTAIN AN UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(J)            THE STATISTICAL AND MARKET-RELATED DATA INCLUDED UNDER THE
CAPTIONS “BUSINESS” IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR
ENDED DECEMBER 31, 2005 AND IN “MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL CONDITION AND RESULTS OF OPERATIONS” IN THE COMPANY’S QUARTERLY REPORT
ON FORM 10-Q FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2006 INCORPORATED BY
REFERENCE IN THE PRICING DISCLOSURE PACKAGE AND THE CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES INCLUDED IN THE PRICING
DISCLOSURE PACKAGE ARE BASED ON OR DERIVED FROM SOURCES THAT THE COMPANY
BELIEVES DO NOT CONTAIN AN UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(K)           EACH OF THE COMPANY AND ITS SUBSIDIARIES (AS DEFINED IN SECTION
15) HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AND IN GOOD STANDING AS A
CORPORATION OR OTHER BUSINESS ENTITY UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION AND IS DULY QUALIFIED TO DO BUSINESS AND IN GOOD STANDING AS A
FOREIGN CORPORATION OR OTHER BUSINESS ENTITY IN EACH JURISDICTION IN WHICH ITS
OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS BUSINESSES REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING
WOULD NOT, IN

5


--------------------------------------------------------------------------------



THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY,
PROPERTIES, BUSINESS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A
WHOLE OR A MATERIAL ADVERSE EFFECT ON THE PERFORMANCE BY THE COMPANY OF THE
PERFORMANCE OF THIS AGREEMENT, THE INDENTURE, THE SECURITIES OR THE REGISTRATION
RIGHTS AGREEMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (A “MATERIAL ADVERSE EFFECT”); EACH OF THE COMPANY AND ITS
SUBSIDIARIES HAS ALL POWER AND AUTHORITY NECESSARY TO OWN OR HOLD ITS PROPERTIES
AND TO CONDUCT THE BUSINESSES IN WHICH IT IS ENGAGED. THE COMPANY DOES NOT OWN
OR CONTROL, DIRECTLY OR INDIRECTLY, ANY CORPORATION, ASSOCIATION OR OTHER ENTITY
OTHER THAN (I) THE SUBSIDIARIES LISTED IN THE COMPANY’S ANNUAL REPORT ON FORM
10-K FOR THE MOST RECENT FISCAL YEAR AND (II) THE COMPANY’S IBIS BIOSCIENCES,
INC. SUBSIDIARY. NONE OF THE SUBSIDIARIES OF THE COMPANY IS A “SIGNIFICANT
SUBSIDIARY” (AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT).


(L)            THE COMPANY HAS AN AUTHORIZED CAPITALIZATION AS SET FORTH IN EACH
OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM ON THE DATES
INDICATED THEREIN, AND ALL OF THE ISSUED SHARES OF CAPITAL STOCK OF THE COMPANY
HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE,
CONFORM TO THE DESCRIPTION THEREOF CONTAINED IN EACH OF THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM AND WERE ISSUED IN COMPLIANCE WITH FEDERAL
AND STATE SECURITIES LAWS AND NOT IN VIOLATION OF ANY PREEMPTIVE RIGHT, RESALE
RIGHT, RIGHT OF FIRST REFUSAL OR SIMILAR RIGHT.  ALL OF THE COMPANY’S OPTIONS,
WARRANTS AND OTHER RIGHTS TO PURCHASE OR EXCHANGE ANY SECURITIES FOR SHARES OF
THE COMPANY’S CAPITAL STOCK HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED,
CONFORM TO THE DESCRIPTION THEREOF CONTAINED IN EACH OF THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM AND WERE ISSUED IN COMPLIANCE WITH FEDERAL
AND STATE SECURITIES LAWS.  THERE IS NO AND HAS BEEN NO POLICY OR PRACTICE OF
THE COMPANY TO INTENTIONALLY COORDINATE THE GRANT OF OPTIONS TO EMPLOYEES WITH
THE RELEASE OR OTHER PUBLIC ANNOUNCEMENT OF MATERIAL INFORMATION REGARDING THE
COMPANY OR ITS RESULTS OF OPERATIONS OR PROSPECTS TO MINIMIZE THE EXERCISE PRICE
OF SUCH OPTIONS. ALL OF THE ISSUED SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY OF
THE COMPANY HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, ARE FULLY PAID AND
NON-ASSESSABLE AND ARE OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY, FREE AND
CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES OR CLAIMS, EXCEPT FOR SUCH LIENS,
ENCUMBRANCES, EQUITIES OR CLAIMS AS WOULD NOT, IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(M)          THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE INDENTURE.  THE INDENTURE
HAS BEEN DULY AND VALIDLY AUTHORIZED BY THE COMPANY, AND UPON ITS EXECUTION AND
DELIVERY AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE TRUSTEE,
WILL CONSTITUTE THE VALID AND BINDING AGREEMENT OF THE COMPANY, ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION,
MORATORIUM, AND OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY
IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW); NO QUALIFICATION OF THE
INDENTURE UNDER THE TRUST INDENTURE ACT OF 1939 (THE “1939 ACT”) IS REQUIRED IN
CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES CONTEMPLATED HEREBY OR IN
CONNECTION WITH THE EXEMPT RESALES.  THE INDENTURE WILL CONFORM IN ALL MATERIAL
RESPECTS TO THE DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM.

6


--------------------------------------------------------------------------------



(N)           THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE, ISSUE, SELL AND PERFORM ITS OBLIGATIONS UNDER THE SECURITIES.  THE
SECURITIES HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND, WHEN DULY EXECUTED BY
THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE INDENTURE, ASSUMING DUE
AUTHENTICATION OF THE SECURITIES BY THE TRUSTEE, UPON DELIVERY TO THE INITIAL
PURCHASERS AGAINST PAYMENT THEREFOR IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE
VALIDLY ISSUED AND DELIVERED AND WILL CONSTITUTE VALID AND BINDING OBLIGATIONS
OF THE COMPANY ENTITLED TO THE BENEFITS OF THE INDENTURE, ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION,
MORATORIUM, AND OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY
IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).  THE SECURITIES WILL CONFORM
IN ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF IN EACH OF THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM.


(O)           THE COMPANY HAS ALL THE REQUISITE CORPORATE POWER AND AUTHORITY TO
ISSUE THE UNDERLYING SECURITIES ISSUABLE UPON CONVERSION OF THE SECURITIES.  THE
UNDERLYING SECURITIES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE COMPANY AND,
AND WHEN ISSUED UPON CONVERSION OF THE SECURITIES IN ACCORDANCE WITH THE TERMS
OF THE SECURITIES, WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND
THE ISSUANCE OF THE UNDERLYING SECURITIES WILL NOT BE SUBJECT TO ANY PREEMPTIVE
OR SIMILAR RIGHTS.


(P)           THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE REGISTRATION RIGHTS
AGREEMENT.  THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY AUTHORIZED BY THE
COMPANY AND, WHEN EXECUTED AND DELIVERED BY THE COMPANY IN ACCORDANCE WITH THE
TERMS HEREOF AND THEREOF, WILL BE VALIDLY EXECUTED AND DELIVERED AND (ASSUMING
THE DUE AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY YOU) WILL BE THE
LEGALLY VALID AND BINDING OBLIGATION OF THE COMPANY IN ACCORDANCE WITH THE TERMS
THEREOF, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITOR’S RIGHTS
GENERALLY, BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND, AS TO
RIGHTS OF INDEMNIFICATION AND CONTRIBUTION, BY PRINCIPLES OF PUBLIC POLICY.  THE
REGISTRATION RIGHTS AGREEMENT WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM.


(Q)           THE COMPANY HAS ALL REQUISITE CORPORATE POWER TO EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY
AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY.


(R)            THE ISSUE AND SALE OF THE SECURITIES, THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE COMPANY OF THE SECURITIES, THE INDENTURE, THE REGISTRATION
RIGHTS AGREEMENT AND THIS AGREEMENT, THE APPLICATION OF THE PROCEEDS FROM THE
SALE OF THE SECURITIES AS DESCRIBED UNDER “USE OF PROCEEDS” IN EACH OF THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, WILL NOT (I) CONFLICT WITH OR
RESULT IN A BREACH OR VIOLATION OF ANY OF THE TERMS OR PROVISIONS OF, IMPOSE ANY
LIEN, CHARGE OR ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF THE COMPANY OR ITS
SUBSIDIARIES, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT, LICENSE,

7


--------------------------------------------------------------------------------



LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS SUBJECT, (II) RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE
CHARTER OR BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENT OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR (III) RESULT IN ANY VIOLATION OF ANY STATUTE OR ANY
JUDGMENT, ORDER, DECREE, RULE OR REGULATION OF ANY COURT OR ARBITRATOR OR
FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL AGENCY OR REGULATORY AUTHORITY
HAVING JURISDICTION OVER THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR ASSETS (“GOVERNMENTAL AUTHORITY”),
EXCEPT, WITH RESPECT TO CLAUSES (I) AND (III), CONFLICTS, BREACHES OR VIOLATIONS
THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND
WITH RESPECT TO CLAUSE (I) THOSE THAT HAVE BEEN WAIVED OR CONSENTED TO PRIOR TO
THE EXECUTION OF THIS AGREEMENT.


(S)           NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, OR FILING,
REGISTRATION OR QUALIFICATION WITH ANY GOVERNMENTAL AUTHORITY IS REQUIRED FOR
THE ISSUE AND SALE OF THE SECURITIES, THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE COMPANY OF THE SECURITIES, THE INDENTURE, THE REGISTRATION RIGHTS AGREEMENT
AND THIS AGREEMENT, THE APPLICATION OF THE PROCEEDS FROM THE SALE OF THE
SECURITIES AS DESCRIBED UNDER “USE OF PROCEEDS” IN EACH OF THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, EXCEPT FOR THE FILING OF A
REGISTRATION STATEMENT BY THE COMPANY WITH THE COMMISSION PURSUANT TO THE
SECURITIES ACT AS REQUIRED BY THE REGISTRATION RIGHTS AGREEMENT AND SUCH
CONSENTS, APPROVALS, AUTHORIZATIONS, ORDERS, FILINGS, REGISTRATIONS OR
QUALIFICATIONS AS MAY BE REQUIRED UNDER STATE SECURITIES OR BLUE SKY LAWS IN
CONNECTION WITH THE PURCHASE AND DISTRIBUTION OF THE SECURITIES BY THE INITIAL
PURCHASERS AND LISTING OF THE UNDERLYING SECURITIES ON THE NASDAQ GLOBAL MARKET.


(T)            EXCEPT AS IDENTIFIED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, THERE ARE NO CONTRACTS, AGREEMENTS OR UNDERSTANDINGS
BETWEEN THE COMPANY AND ANY PERSON GRANTING SUCH PERSON THE RIGHT TO REQUIRE THE
COMPANY TO FILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT
TO ANY SECURITIES OF THE COMPANY (OTHER THAN THE REGISTRATION RIGHTS AGREEMENT)
OWNED OR TO BE OWNED BY SUCH PERSON OR TO REQUIRE THE COMPANY TO INCLUDE SUCH
SECURITIES IN THE SECURITIES REGISTERED PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT OR IN ANY SECURITIES BEING REGISTERED PURSUANT TO ANY OTHER
REGISTRATION STATEMENT FILED BY THE COMPANY UNDER THE SECURITIES ACT.


(U)           NEITHER THE COMPANY NOR ANY OTHER PERSON ACTING ON BEHALF OF THE
COMPANY HAS SOLD OR ISSUED ANY SECURITIES THAT WOULD BE INTEGRATED WITH THE
OFFERING OF THE SECURITIES CONTEMPLATED BY THIS AGREEMENT PURSUANT TO THE
SECURITIES ACT, THE RULES AND REGULATIONS THEREUNDER OR THE INTERPRETATIONS
THEREOF BY THE COMMISSION. THE COMPANY WILL TAKE REASONABLE PRECAUTIONS DESIGNED
TO INSURE THAT ANY OFFER OR SALE, DIRECT OR INDIRECT, IN THE UNITED STATES OR TO
ANY U.S. PERSON (AS DEFINED IN RULE 902 UNDER THE SECURITIES ACT), OF ANY
SECURITIES OR ANY SUBSTANTIALLY SIMILAR SECURITY ISSUED BY THE COMPANY, WITHIN
SIX MONTHS SUBSEQUENT TO THE DATE ON WHICH THE DISTRIBUTION OF THE SECURITIES
HAS BEEN COMPLETED (AS NOTIFIED TO THE COMPANY BY THE INITIAL PURCHASERS), IS
MADE UNDER RESTRICTIONS AND OTHER CIRCUMSTANCES REASONABLY DESIGNED NOT TO
AFFECT THE STATUS OF THE OFFER AND SALE OF THE SECURITIES IN THE UNITED STATES
AND TO U.S. PERSONS CONTEMPLATED BY THIS AGREEMENT AS TRANSACTIONS EXEMPT FROM
THE REGISTRATION PROVISIONS OF THE SECURITIES ACT, INCLUDING ANY SALES PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT.

8


--------------------------------------------------------------------------------



(V)           EXCEPT AS DESCRIBED IN THE EACH OF THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
SUSTAINED, SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS INCLUDED IN
THE PRICING DISCLOSURE PACKAGE, ANY LOSS OR INTERFERENCE WITH ITS BUSINESS FROM
FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT COVERED BY INSURANCE,
OR FROM ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION, ORDER OR DECREE, AND,
SINCE SUCH DATE, THERE HAS NOT BEEN ANY CHANGE IN THE TOTAL CURRENT ASSETS,
CAPITAL STOCK OR LONG-TERM DEBT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY
ADVERSE CHANGE, OR ANY DEVELOPMENT INVOLVING A PROSPECTIVE ADVERSE CHANGE, IN OR
AFFECTING THE CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY, PROPERTIES, MANAGEMENT, BUSINESS OR PROSPECTS OF THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, IN EACH CASE EXCEPT AS WOULD
NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(W)          THE HISTORICAL FINANCIAL STATEMENTS (INCLUDING THE RELATED NOTES
AND SUPPORTING SCHEDULES) INCLUDED OR INCORPORATED BY REFERENCE IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
ENTITIES PURPORTED TO BE SHOWN THEREBY, AT THE DATES AND FOR THE PERIODS
INDICATED, AND HAVE BEEN PREPARED IN CONFORMITY WITH ACCOUNTING PRINCIPLES
GENERALLY ACCEPTED IN THE UNITED STATES APPLIED ON A CONSISTENT BASIS THROUGHOUT
THE PERIODS INVOLVED.  THE OTHER FINANCIAL INFORMATION AND DATA INCLUDED IN THE
OFFERING MEMORANDUM ARE, IN ALL MATERIAL RESPECTS, ACCURATELY PRESENTED AND
PREPARED ON A BASIS CONSISTENT WITH SUCH FINANCIAL STATEMENTS AND THE BOOKS AND
RECORDS OF THE COMPANY.


(X)            ERNST & YOUNG LLP, WHO HAVE CERTIFIED CERTAIN FINANCIAL
STATEMENTS OF THE COMPANY, WHOSE REPORT APPEARS IN THE PRICING DISCLOSURE
PACKAGE AND WHO HAVE DELIVERED THE INITIAL LETTER REFERRED TO IN SECTION 8(E)
HEREOF, ARE INDEPENDENT PUBLIC ACCOUNTANTS AS REQUIRED BY THE SECURITIES ACT AND
THE RULES AND REGULATIONS THEREUNDER.


(Y)           (I) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS GOOD AND
MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY AND GOOD AND MARKETABLE
TITLE TO ALL PERSONAL PROPERTY OWNED BY THEM, IN EACH CASE FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES AND DEFECTS, EXCEPT SUCH AS ARE DESCRIBED IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM AND SUCH AS DO NOT AFFECT THE
VALUE OF SUCH PROPERTY AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE
MADE OF SUCH PROPERTY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES; AND (II) ALL
ASSETS HELD UNDER LEASE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE HELD BY
THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES, WITH SUCH EXCEPTIONS AS DO
NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH ASSETS BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES; EXCEPT, IN THE CASE OF (I) AND (II), AS
WOULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


(Z)            EXCEPT SUCH AS ARE DESCRIBED IN THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM, THE COMPANY AND EACH OF ITS SUBSIDIARIES CARRY, OR
ARE COVERED BY, INSURANCE FROM INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY
IN SUCH AMOUNTS AND COVERING SUCH RISKS AS, BASED ON THE COMPANY’S INTERNAL
ASSESSMENTS, IS ADEQUATE FOR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES AND THE
VALUE OF THEIR RESPECTIVE PROPERTIES AND AS IS CUSTOMARY FOR COMPANIES ENGAGED
IN SIMILAR BUSINESSES IN SIMILAR INDUSTRIES.  ALL POLICIES OF INSURANCE OF THE
COMPANY AND ITS SUBSIDIARIES ARE IN FULL FORCE AND EFFECT; THE COMPANY AND ITS
SUBSIDIARIES ARE IN COMPLIANCE WITH THE TERMS OF SUCH POLICIES IN ALL MATERIAL
RESPECTS; AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
NOTICE FROM ANY INSURER OR AGENT OF SUCH INSURER THAT CAPITAL

9


--------------------------------------------------------------------------------



IMPROVEMENTS OR OTHER EXPENDITURES ARE REQUIRED OR NECESSARY TO BE MADE IN ORDER
TO CONTINUE SUCH INSURANCE; THERE ARE NO CLAIMS BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ANY SUCH POLICY OR INSTRUMENT AS TO WHICH ANY INSURANCE
COMPANY IS DENYING LIABILITY OR DEFENDING UNDER A RESERVATION OF RIGHTS CLAUSE;
AND NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS ANY REASON TO BELIEVE THAT
IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH
COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE
NECESSARY TO CONTINUE ITS BUSINESS AT A COST THAT WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(AA)         THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE SUCH PERMITS,
LICENSES, PATENTS, FRANCHISES, CERTIFICATES OF NEED AND OTHER APPROVALS OR
AUTHORIZATIONS OF SUCH GOVERNMENTAL AUTHORITIES (“PERMITS”) AS ARE NECESSARY
UNDER APPLICABLE LAW TO OWN THEIR PROPERTIES AND CONDUCT THEIR BUSINESSES IN THE
MANNER DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM,
EXCEPT FOR ANY OF THE FOREGOING THAT WOULD NOT, IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR EXCEPT AS DESCRIBED IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM; EACH OF THE COMPANY AND ITS
SUBSIDIARIES HAS FULFILLED AND PERFORMED ALL OF ITS OBLIGATIONS WITH RESPECT TO
THE PERMITS, AND NO EVENT HAS OCCURRED THAT ALLOWS, OR AFTER NOTICE OR LAPSE OF
TIME WOULD ALLOW, REVOCATION OR TERMINATION THEREOF OR RESULTS IN ANY OTHER
IMPAIRMENT OF THE RIGHTS OF THE HOLDER OR ANY SUCH PERMITS, EXCEPT FOR ANY OF
THE FOREGOING THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT OR EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE.


(BB)         THE COMPANY AND EACH OF ITS SUBSIDIARIES OWN OR POSSESS ADEQUATE
RIGHTS TO USE ALL PATENTS, PATENT APPLICATIONS, INVENTIONS, TRADEMARKS, SERVICE
MARKS, TRADE NAMES, TRADEMARK REGISTRATIONS, SERVICE MARK REGISTRATIONS,
COPYRIGHTS, LICENSES, KNOW-HOW, SOFTWARE, SYSTEMS AND TECHNOLOGY (INCLUDING
TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR
CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES) OR OTHER INTELLECTUAL PROPERTY,
INCLUDING, WITHOUT LIMITATION, ALL OF THE INTELLECTUAL PROPERTY DESCRIBED IN THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM AS BEING OWNED OR
LICENSED BY THE COMPANY AND ITS SUBSIDIARIES (COLLECTIVELY, “INTELLECTUAL
PROPERTY”), NECESSARY FOR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES, EXCEPT
WHERE THE FAILURE TO OWN OR POSSESS SUCH INTELLECTUAL PROPERTY WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY
AND ITS SUBSIDIARIES HAVE NO REASON TO BELIEVE THAT THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES WILL CONFLICT WITH, AND HAVE NOT RECEIVED ANY NOTICE OF
ANY CLAIM OF CONFLICT WITH, ANY SUCH RIGHTS OF OTHERS, EXCEPT WHERE SUCH
CONFLICT OR CLAIMS OF CONFLICT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
A MATERIAL ADVERSE EFFECT. EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM, (A) THERE IS NO INFRINGEMENT, MISAPPROPRIATION OR
VIOLATION BY THIRD PARTIES OF ANY SUCH INTELLECTUAL PROPERTY, EXCEPT AS SUCH
INFRINGEMENT, MISAPPROPRIATION OR VIOLATION WOULD NOT RESULT IN A MATERIAL
ADVERSE EFFECT; (B) THERE IS NO PENDING OR, TO THE KNOWLEDGE OF THE COMPANY AND
ITS SUBSIDIARIES, THREATENED ACTION, SUIT, PROCEEDING OR CLAIM BY OTHERS
CHALLENGING THE RIGHTS OF THE COMPANY AND ITS SUBSIDIARIES IN OR TO ANY SUCH
INTELLECTUAL PROPERTY, AND THE COMPANY IS UNAWARE OF ANY FACTS WHICH WOULD FORM
A REASONABLE BASIS FOR ANY SUCH CLAIM WHICH WOULD HAVE A MATERIAL ADVERSE
EFFECT; (C) THE INTELLECTUAL PROPERTY OWNED BY THE COMPANY AND ITS SUBSIDIARIES
AND, TO THE KNOWLEDGE OF THE COMPANY, THE INTELLECTUAL PROPERTY LICENSED TO THE
COMPANY AND ITS SUBSIDIARIES HAS NOT BEEN ADJUDGED INVALID OR UNENFORCEABLE, IN
WHOLE OR IN PART, AND THERE IS NO PENDING OR THREATENED IN WRITING ACTION, SUIT,
PROCEEDING OR CLAIM BY OTHERS CHALLENGING THE VALIDITY OR SCOPE OF ANY SUCH
INTELLECTUAL PROPERTY,

10


--------------------------------------------------------------------------------



AND THE COMPANY IS UNAWARE OF ANY FACTS WHICH WOULD FORM A REASONABLE BASIS FOR
ANY SUCH CLAIM WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT; (D) THERE IS NO
PENDING OR THREATENED ACTION, SUIT, PROCEEDING OR CLAIM BY OTHERS THAT THE
COMPANY OR ITS SUBSIDIARIES INFRINGE, MISAPPROPRIATE OR OTHERWISE VIOLATE ANY
INTELLECTUAL PROPERTY OR OTHER PROPRIETARY RIGHTS OF OTHERS, THE COMPANY AND ITS
SUBSIDIARIES HAVE NOT RECEIVED ANY WRITTEN NOTICE OF SUCH CLAIM AND THE COMPANY
IS UNAWARE OF ANY OTHER FACTS WHICH WOULD FORM A REASONABLE BASIS FOR ANY SUCH
CLAIM WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT; AND (E) TO THE COMPANY’S
KNOWLEDGE, NO EMPLOYEE OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY IS IN OR
HAS EVER BEEN IN VIOLATION OF ANY TERM OF ANY EMPLOYMENT CONTRACT, PATENT
DISCLOSURE AGREEMENT, INVENTION ASSIGNMENT AGREEMENT, NON-COMPETITION AGREEMENT,
NON-SOLICITATION AGREEMENT, NONDISCLOSURE AGREEMENT OR ANY RESTRICTIVE COVENANT
TO OR WITH A FORMER EMPLOYER WHERE THE BASIS OF SUCH VIOLATION RELATES TO SUCH
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR A SUBSIDIARY OF THE COMPANY, OR
ACTIONS UNDERTAKEN BY THE EMPLOYEE WHILE EMPLOYED WITH THE COMPANY OR A
SUBSIDIARY OF THE COMPANY, EXCEPT FOR SUCH VIOLATIONS AS WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  TO THE COMPANY’S KNOWLEDGE, ALL MATERIAL TECHNICAL
INFORMATION DEVELOPED BY AND BELONGING TO THE COMPANY AND ITS SUBSIDIARIES WHICH
HAS NOT BEEN PATENTED HAS BEEN KEPT CONFIDENTIAL, EXCEPT AS WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  THE COMPANY IS NOT A PARTY TO OR BOUND BY ANY OPTIONS,
LICENSES OR AGREEMENTS WITH RESPECT TO THE INTELLECTUAL PROPERTY THAT WOULD BE
REQUIRED TO BE DESCRIBED IN A REGISTRATION STATEMENT FILED UNDER THE SECURITIES
ACT OR WOULD BE REQUIRED TO BE FILED AS EXHIBITS TO A REGISTRATION STATEMENT OF
THE COMPANY PURSUANT TO ITEM 601(10) OF REGULATION S-K THAT HAVE NOT BEEN
DESCRIBED OR INCORPORATED BY REFERENCE IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM.


(CC)         EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, THE COMPANY AND EACH OF ITS SUBSIDIARIES: (A) ARE AND AT
ALL TIMES HAVE BEEN IN FULL COMPLIANCE WITH ALL STATUTES, RULES, REGULATIONS, OR
GUIDANCES APPLICABLE TO THE OWNERSHIP, TESTING, DEVELOPMENT, MANUFACTURE,
PACKAGING, PROCESSING, USE, DISTRIBUTION, MARKETING, LABELING, PROMOTION, SALE,
OFFER FOR SALE, STORAGE, IMPORT, EXPORT OR DISPOSAL OF ANY PRODUCT OR PRODUCT
CANDIDATE MANUFACTURED OR DISTRIBUTED BY THE COMPANY AND ITS SUBSIDIARIES
(“APPLICABLE LAWS”); (B) HAVE NOT RECEIVED ANY U.S. FOOD AND DRUG ADMINISTRATION
(“FDA”) FORM 483, NOTICE OF ADVERSE FINDING, WARNING LETTER, UNTITLED LETTER OR
OTHER CORRESPONDENCE OR NOTICE FROM THE FDA OR ANY OTHER GOVERNMENTAL AUTHORITY
ALLEGING OR ASSERTING NONCOMPLIANCE WITH ANY APPLICABLE LAWS OR ANY LICENSES,
CERTIFICATES, APPROVALS, CLEARANCES, AUTHORIZATIONS, PERMITS AND SUPPLEMENTS OR
AMENDMENTS THERETO REQUIRED BY ANY SUCH APPLICABLE LAWS (“AUTHORIZATIONS”);
(C) POSSESS ALL AUTHORIZATIONS AND SUCH AUTHORIZATIONS ARE VALID AND IN FULL
FORCE AND EFFECT AND ARE NOT IN VIOLATION OF ANY TERM OF ANY SUCH
AUTHORIZATIONS; (D) HAVE NOT RECEIVED WRITTEN NOTICE OF ANY CLAIM, ACTION, SUIT,
PROCEEDING, HEARING, ENFORCEMENT, INVESTIGATION, ARBITRATION OR OTHER ACTION
FROM ANY GOVERNMENTAL AUTHORITY OR THIRD PARTY ALLEGING THAT ANY PRODUCT
OPERATION OR ACTIVITY IS IN VIOLATION OF ANY APPLICABLE LAWS OR AUTHORIZATIONS
AND HAVE NO KNOWLEDGE THAT ANY SUCH GOVERNMENTAL AUTHORITY OR THIRD PARTY IS
CONSIDERING ANY SUCH CLAIM, LITIGATION, ARBITRATION, ACTION, SUIT, INVESTIGATION
OR PROCEEDING; (E) HAVE NOT RECEIVED NOTICE THAT ANY GOVERNMENTAL AUTHORITY HAS
TAKEN, IS TAKING OR INTENDS TO TAKE ACTION TO LIMIT, SUSPEND, MODIFY OR REVOKE
ANY AUTHORIZATIONS AND HAVE NO KNOWLEDGE THAT ANY SUCH GOVERNMENTAL AUTHORITY IS
CONSIDERING SUCH ACTION; (F) HAVE FILED, OBTAINED, MAINTAINED OR SUBMITTED ALL
REPORTS, DOCUMENTS, FORMS, NOTICES, APPLICATIONS, RECORDS, CLAIMS, SUBMISSIONS
AND SUPPLEMENTS OR AMENDMENTS AS REQUIRED BY ANY APPLICABLE LAWS OR
AUTHORIZATIONS AND REPRESENT THAT ALL SUCH REPORTS, DOCUMENTS, FORMS, NOTICES,
APPLICATIONS, RECORDS, CLAIMS, SUBMISSIONS AND SUPPLEMENTS OR

11


--------------------------------------------------------------------------------



AMENDMENTS WERE COMPLETE AND CORRECT ON THE DATE FILED (OR WERE CORRECTED OR
SUPPLEMENTED BY A SUBSEQUENT SUBMISSION), EXCEPT WHERE THE FAILURE TO SO FILE,
OBTAIN, MAINTAIN OR SUBMIT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND (G) HAVE NOT, EITHER VOLUNTARILY OR INVOLUNTARILY,
INITIATED, CONDUCTED, OR ISSUED OR CAUSED TO BE INITIATED, CONDUCTED OR ISSUED,
ANY RECALL, MARKET WITHDRAWAL OR REPLACEMENT, SAFETY ALERT, POST-SALE WARNING,
“DEAR DOCTOR” LETTER, OR OTHER NOTICE OR ACTION RELATING TO THE ALLEGED LACK OF
SAFETY OR EFFICACY OF ANY OF ITS PRODUCT OR ANY ALLEGED PRODUCT DEFECT OR
VIOLATION AND, TO THE COMPANY’S KNOWLEDGE, NO THIRD PARTY HAS INITIATED,
CONDUCTED OR INTENDS TO INITIATE ANY SUCH NOTICE OR ACTION.


(DD)         THE STUDIES, TESTS AND PRECLINICAL AND CLINICAL TRIALS CONDUCTED BY
OR ON BEHALF OF THE COMPANY AND EACH OF ITS SUBSIDIARIES WERE AND, IF STILL
PENDING, ARE BEING CONDUCTED IN ACCORDANCE WITH EXPERIMENTAL PROTOCOLS,
PROCEDURES AND CONTROLS PURSUANT TO ACCEPTED PROFESSIONAL SCIENTIFIC STANDARDS
AND ALL APPLICABLE LAWS AND AUTHORIZATIONS, INCLUDING, WITHOUT LIMITATION, THE
FEDERAL FOOD, DRUG AND COSMETIC ACT AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER; THE DESCRIPTIONS OF THE RESULTS OF SUCH STUDIES, TESTS AND TRIALS
CONTAINED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM ARE
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE DATA
DERIVED FROM SUCH STUDIES, TESTS AND TRIALS; EXCEPT TO THE EXTENT DISCLOSED IN
THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, THE COMPANY IS NOT
AWARE OF ANY STUDIES, TESTS OR TRIALS, THE RESULTS OF WHICH THE COMPANY BELIEVES
REASONABLY REFUTE THE STUDY, TEST, OR TRIAL RESULTS DESCRIBED OR REFERRED TO IN
THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM WHEN VIEWED IN THE
CONTEXT IN WHICH SUCH RESULTS ARE DESCRIBED AND THE CLINICAL STATE OF
DEVELOPMENT; AND THE COMPANY AND ITS SUBSIDIARIES HAVE NOT RECEIVED ANY NOTICES
OR CORRESPONDENCE FROM ANY GOVERNMENTAL AUTHORITY REQUIRING THE TERMINATION,
SUSPENSION OR MATERIAL MODIFICATION OF ANY STUDIES, TESTS OR PRECLINICAL OR
CLINICAL TRIALS CONDUCTED BY OR ON BEHALF OF THE COMPANY OR ITS SUBSIDIARIES. 
ALL OF THE DESCRIPTIONS IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM OF THE LEGAL AND GOVERNMENTAL PROCEDURES AND REQUIREMENTS OF THE FDA
OR ANY FOREIGN, STATE OR LOCAL GOVERNMENTAL BODY EXERCISING COMPARABLE AUTHORITY
ARE ACCURATE IN ALL MATERIAL RESPECTS.


(EE)         EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, THERE ARE NO LEGAL OR GOVERNMENTAL PROCEEDINGS PENDING TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR OF WHICH ANY PROPERTY
OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS THE SUBJECT THAT WOULD,
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR TO
HAVE A MATERIAL ADVERSE EFFECT ON THE PERFORMANCE BY THE COMPANY OF THE
PERFORMANCE OF THIS AGREEMENT, THE INDENTURE, THE SECURITIES OR THE REGISTRATION
RIGHTS AGREEMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY; AND TO THE COMPANY’S KNOWLEDGE, NO SUCH PROCEEDINGS ARE THREATENED IN
WRITING OR CONTEMPLATED BY GOVERNMENTAL AUTHORITIES OR OTHERS.


(FF)           THERE ARE NO LEGAL OR GOVERNMENTAL PROCEEDINGS OR CONTRACTS OR
OTHER DOCUMENTS THAT WOULD BE REQUIRED TO BE DESCRIBED IN A REGISTRATION
STATEMENT FILED UNDER THE SECURITIES ACT OR, IN THE CASE OF DOCUMENTS, WOULD BE
REQUIRED TO BE FILED AS EXHIBITS TO A REGISTRATION STATEMENT OF THE COMPANY
PURSUANT TO ITEM 601(10) OF REGULATION S-K THAT HAVE NOT BEEN DESCRIBED OR
INCORPORATED BY REFERENCE IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS KNOWLEDGE THAT
ANY OTHER PARTY TO ANY SUCH CONTRACT, AGREEMENT OR ARRANGEMENT HAS ANY INTENTION
NOT TO RENDER FULL PERFORMANCE AS CONTEMPLATED BY THE TERMS THEREOF; AND THAT
STATEMENTS MADE OR INCORPORATED BY

12


--------------------------------------------------------------------------------



REFERENCE IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM INSOFAR
AS THEY PURPORT TO CONSTITUTE SUMMARIES OF THE TERMS OF STATUTES, RULES OR
REGULATIONS, LEGAL OR GOVERNMENTAL PROCEEDINGS OR CONTRACTS AND OTHER DOCUMENTS,
CONSTITUTE ACCURATE SUMMARIES OF THE TERMS OF SUCH STATUTES, RULES AND
REGULATIONS, LEGAL AND GOVERNMENTAL PROCEEDINGS AND CONTRACTS AND OTHER
DOCUMENTS IN ALL MATERIAL RESPECTS.


(GG)         NO RELATIONSHIP, DIRECT OR INDIRECT, THAT WOULD BE REQUIRED TO BE
DESCRIBED IN A REGISTRATION STATEMENT OF THE COMPANY PURSUANT TO ITEM 404 OF
REGULATION S-K, EXISTS BETWEEN OR AMONG THE COMPANY, ON THE ONE HAND, AND THE
DIRECTORS, OFFICERS, STOCKHOLDERS, CUSTOMERS OR SUPPLIERS OF THE COMPANY, ON THE
OTHER HAND, THAT HAS NOT BEEN DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND
THE OFFERING MEMORANDUM.


(HH)         EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, NO LABOR DISTURBANCE BY THE EMPLOYEES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY, IS IMMINENT THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(II)           (I) EACH “EMPLOYEE BENEFIT PLAN” (WITHIN THE MEANING OF SECTION
3(3) OF THE EMPLOYEE RETIREMENT SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) FOR
WHICH THE COMPANY OR ANY MEMBER OF ITS “CONTROLLED GROUP” (DEFINED AS ANY
ORGANIZATION WHICH IS A MEMBER OF A CONTROLLED GROUP OF CORPORATIONS WITHIN THE
MEANING OF SECTION 414 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”)) WOULD HAVE ANY LIABILITY (EACH A “PLAN”) HAS BEEN MAINTAINED IN
MATERIAL COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF ALL APPLICABLE
STATUTES, RULES AND REGULATIONS INCLUDING ERISA AND THE CODE; (II) WITH RESPECT
TO EACH PLAN SUBJECT TO TITLE IV OF ERISA (A) NO “REPORTABLE EVENT” (WITHIN THE
MEANING OF SECTION 4043(C) OF ERISA) HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR, (B) NO “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION
302 OF ERISA OR SECTION 412 OF THE CODE), WHETHER OR NOT WAIVED, HAS OCCURRED OR
IS REASONABLY EXPECTED TO OCCUR, (C) THE FAIR MARKET VALUE OF THE ASSETS UNDER
EACH PLAN EXCEEDS THE PRESENT VALUE OF ALL BENEFITS ACCRUED UNDER SUCH PLAN
(DETERMINED BASED ON THOSE ASSUMPTIONS USED TO FUND SUCH PLAN) AND (D) NEITHER
THE COMPANY OR ANY MEMBER OF ITS CONTROLLED GROUP HAS INCURRED, OR REASONABLY
EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA (OTHER THAN
CONTRIBUTIONS TO THE PLAN OR PREMIUMS TO THE PENSION BENEFIT GUARANTY
CORPORATION IN THE ORDINARY COURSE AND WITHOUT DEFAULT) IN RESPECT OF A PLAN
(INCLUDING A “MULTIEMPLOYER PLAN,” WITHIN THE MEANING OF SECTION 4001(C)(3) OF
ERISA); AND (III) EACH PLAN THAT IS INTENDED TO BE QUALIFIED UNDER SECTION
401(A) OF THE CODE IS SO QUALIFIED AND NOTHING HAS OCCURRED, WHETHER BY ACTION
OR BY FAILURE TO ACT, WHICH WOULD CAUSE THE LOSS OF SUCH QUALIFICATION.


(JJ)           THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE FILED ALL FEDERAL,
STATE, LOCAL AND FOREIGN INCOME AND FRANCHISE TAX RETURNS REQUIRED TO BE FILED
THROUGH THE DATE HEREOF, SUBJECT TO PERMITTED EXTENSIONS, AND HAVE PAID ALL
TAXES DUE THEREON, AND NO MATERIAL TAX DEFICIENCY HAS BEEN DETERMINED ADVERSELY
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR DOES THE COMPANY HAVE ANY
KNOWLEDGE OF ANY TAX DEFICIENCIES THAT WOULD, IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(KK)         THERE ARE NO TRANSFER TAXES OR OTHER SIMILAR FEES OR CHARGES UNDER
FEDERAL LAW OR THE LAWS OF ANY STATE, OR ANY POLITICAL SUBDIVISION THEREOF,
REQUIRED TO BE PAID IN

13


--------------------------------------------------------------------------------



CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE ISSUANCE BY
THE COMPANY OR SALE BY THE COMPANY OF THE SECURITIES.


(LL)           SINCE THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE PRICING
DISCLOSURE PACKAGE AND EXCEPT AS OTHERWISE DESCRIBED IN THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM, THE COMPANY HAS NOT (I) ISSUED OR GRANTED
ANY SECURITIES, (II) INCURRED ANY LIABILITY OR OBLIGATION, DIRECT OR CONTINGENT,
OTHER THAN LIABILITIES AND OBLIGATIONS THAT WERE INCURRED IN THE ORDINARY COURSE
OF BUSINESS, (III) ENTERED INTO ANY MATERIAL TRANSACTION NOT IN THE ORDINARY
COURSE OF BUSINESS OR (IV) DECLARED OR PAID ANY DIVIDEND ON ITS CAPITAL STOCK.


(MM)       THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) MAKE AND KEEP ACCURATE
BOOKS AND RECORDS AND (II) MAINTAIN AND HAVE MAINTAINED EFFECTIVE INTERNAL
CONTROL OVER FINANCIAL REPORTING AS DEFINED IN RULE 13A-5 UNDER THE EXCHANGE ACT
AND A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCE THAT (A) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATION, (B) TRANSACTIONS ARE RECORDED AS NECESSARY TO
PERMIT PREPARATION OF ITS FINANCIAL STATEMENTS IN CONFORMITY WITH ACCOUNTING
PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES AND TO MAINTAIN
ACCOUNTABILITY FOR ITS ASSETS, (C) ACCESS TO ITS ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (D) THE
REPORTED ACCOUNTABILITY FOR ITS ASSETS IS COMPARED WITH EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


(NN)         NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (I) IS IN VIOLATION
OF ITS CHARTER OR BY-LAWS (OR SIMILAR ORGANIZATIONAL DOCUMENTS), (II) IS IN
DEFAULT, AND NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE SUCH A DEFAULT, IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY
TERM, COVENANT, CONDITION OR OTHER OBLIGATION CONTAINED IN ANY INDENTURE,
MORTGAGE, DEED OF TRUST, LOAN AGREEMENT, LICENSE OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND OR TO WHICH ANY OF ITS
PROPERTIES OR ASSETS IS SUBJECT OR (III) IS IN VIOLATION OF ANY STATUTE OR ANY
ORDER, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY OR HAS FAILED TO OBTAIN
ANY LICENSE, PERMIT, CERTIFICATE, FRANCHISE OR OTHER GOVERNMENTAL AUTHORIZATION
OR PERMIT NECESSARY TO THE OWNERSHIP OF ITS PROPERTY OR TO THE CONDUCT OF ITS
BUSINESS, EXCEPT IN THE CASE OF CLAUSES (II) AND (III), TO THE EXTENT ANY SUCH
CONFLICT, BREACH, VIOLATION OR DEFAULT WOULD NOT, IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(OO)         NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES, NOR, TO THE
KNOWLEDGE OF THE COMPANY, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON
ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, HAS (I) USED ANY
CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSE RELATING TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR
INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN VIOLATION OF ANY
PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977; OR (IV) MADE ANY BRIBE,
REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT.


(PP)         THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) ARE, AND AT ALL TIMES
PRIOR HERETO WERE, IN COMPLIANCE WITH ALL LAWS, REGULATIONS, ORDINANCES, RULES,
ORDERS, JUDGMENTS, DECREES, PERMITS OR OTHER LEGAL REQUIREMENTS OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ANY INTERNATIONAL,
NATIONAL, STATE, PROVINCIAL, REGIONAL, OR LOCAL AUTHORITY, RELATING TO THE

14


--------------------------------------------------------------------------------



PROTECTION OF HUMAN HEALTH OR SAFETY, THE ENVIRONMENT, OR NATURAL RESOURCES, OR
TO HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS
(“ENVIRONMENTAL LAWS”) APPLICABLE TO SUCH ENTITY, WHICH COMPLIANCE INCLUDES,
WITHOUT LIMITATION, OBTAINING, MAINTAINING AND COMPLYING WITH ALL PERMITS AND
AUTHORIZATIONS AND APPROVALS REQUIRED BY ENVIRONMENTAL LAWS TO CONDUCT THEIR
RESPECTIVE BUSINESSES, AND (II) HAVE NOT RECEIVED WRITTEN NOTICE OF ANY ACTUAL
OR ALLEGED VIOLATION OF ENVIRONMENTAL LAWS, OR OF ANY POTENTIAL LIABILITY FOR OR
OTHER OBLIGATION CONCERNING THE PRESENCE, DISPOSAL OR RELEASE OF HAZARDOUS OR
TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS, EXCEPT IN THE CASE OF
CLAUSE (I) OR (II) WHERE SUCH NON-COMPLIANCE, VIOLATION, LIABILITY, OR OTHER
OBLIGATION WOULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM, (A) THERE ARE NO PROCEEDINGS THAT ARE PENDING, OR
KNOWN TO BE CONTEMPLATED, AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER
ENVIRONMENTAL LAWS IN WHICH A GOVERNMENTAL AUTHORITY IS ALSO A PARTY, OTHER THAN
SUCH PROCEEDINGS REGARDING WHICH IT IS REASONABLY BELIEVED NO MONETARY SANCTIONS
OF $250,000 OR MORE WILL BE IMPOSED, (B) THE COMPANY AND ITS SUBSIDIARIES ARE
NOT AWARE OF ANY ISSUES REGARDING COMPLIANCE WITH ENVIRONMENTAL LAWS, OR
LIABILITIES OR OTHER OBLIGATIONS UNDER ENVIRONMENTAL LAWS OR CONCERNING
HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS, THAT WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (C) NONE OF THE
COMPANY AND ITS SUBSIDIARIES ANTICIPATES MATERIAL CAPITAL EXPENDITURES RELATING
TO ENVIRONMENTAL LAWS.


(QQ)         NONE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE USE OF THE PROCEEDS FROM THE SALE OF THE SECURITIES),
WILL VIOLATE OR RESULT IN A VIOLATION OF SECTION 7 OF THE EXCHANGE ACT, OR ANY
REGULATION PROMULGATED THEREUNDER, INCLUDING, WITHOUT LIMITATION, REGULATIONS T,
U AND X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


(RR)           THE STATEMENTS SET FORTH IN EACH OF THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM UNDER THE CAPTION “DESCRIPTION OF THE
NOTES,” INSOFAR AS THEY PURPORT TO CONSTITUTE A SUMMARY OF THE TERMS OF THE
SECURITIES AND UNDER THE CAPTIONS “DESCRIPTION OF CAPITAL STOCK,” “MATERIAL U.S.
FEDERAL TAX CONSIDERATIONS,” AND “PLAN OF DISTRIBUTION,” INSOFAR AS THEY PURPORT
TO DESCRIBE THE PROVISIONS OF THE LAWS AND DOCUMENTS REFERRED TO THEREIN, ARE
ACCURATE IN ALL MATERIAL RESPECTS.


(SS)         THE COMPANY AND ITS AFFILIATES HAVE NOT TAKEN, DIRECTLY OR
INDIRECTLY, ANY ACTION (A) DESIGNED TO OR THAT HAS CONSTITUTED OR THAT
REASONABLY CAN BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY IN CONNECTION WITH THE
OFFERING OF THE SECURITIES TO FACILITATE THE SALE OR RESALE OF SUCH SECURITIES
OR (B) PROHIBITED BY REGULATION M UNDER THE EXCHANGE ACT.

(tt)           (i) The Company and each of its subsidiaries have established and
maintain disclosure controls and procedures (as such term is defined in Rule
13a-15 under the Exchange Act), (ii) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the Company
in the reports they file or submit under the Exchange Act (assuming the Company
was required to file or submit such reports under the Exchange Act) is
accumulated and communicated to management of the Company and its subsidiaries,
including their respective principal executive officers and principal financial
officers, as appropriate, to allow timely decisions regarding required
disclosure to be made; and

15


--------------------------------------------------------------------------------



(III) SUCH DISCLOSURE CONTROLS AND PROCEDURES ARE EFFECTIVE IN ALL MATERIAL
RESPECTS TO PERFORM THE FUNCTIONS FOR WHICH THEY WERE ESTABLISHED.


(UU)                          SINCE THE DATE OF THE MOST RECENT BALANCE SHEET OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES REVIEWED OR AUDITED BY ERNST &
YOUNG LLP AND THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY, (I)
THE COMPANY HAS NOT BEEN ADVISED OF (A) ANY SIGNIFICANT DEFICIENCIES IN THE
DESIGN OR OPERATION OF INTERNAL CONTROLS THAT WOULD ADVERSELY AFFECT THE ABILITY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO RECORD, PROCESS, SUMMARIZE AND
REPORT FINANCIAL DATA, OR ANY MATERIAL WEAKNESSES IN INTERNAL CONTROLS OR (B)
ANY FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER EMPLOYEES
WHO HAVE A SIGNIFICANT ROLE IN THE INTERNAL CONTROLS OF THE COMPANY AND EACH OF
ITS SUBSIDIARIES, AND (II) SINCE THAT DATE, THERE HAVE BEEN NO SIGNIFICANT
CHANGES IN INTERNAL CONTROLS OR IN OTHER FACTORS THAT WOULD SIGNIFICANTLY AFFECT
INTERNAL CONTROLS, INCLUDING ANY CORRECTIVE ACTIONS WITH REGARD TO SIGNIFICANT
DEFICIENCIES AND MATERIAL WEAKNESSES.


(VV)                          NO SUBSIDIARY OF THE COMPANY IS CURRENTLY
PROHIBITED, DIRECTLY OR INDIRECTLY, FROM PAYING ANY DIVIDENDS TO THE COMPANY,
FROM MAKING ANY OTHER DISTRIBUTION ON SUCH SUBSIDIARY’S CAPITAL STOCK, FROM
REPAYING TO THE COMPANY ANY LOANS OR ADVANCES TO SUCH SUBSIDIARY FROM THE
COMPANY OR FROM TRANSFERRING ANY OF SUCH SUBSIDIARY’S PROPERTY OR ASSETS TO THE
COMPANY OR ANY OTHER SUBSIDIARY OF THE COMPANY, EXCEPT AS DESCRIBED IN THE
PRICING DISCLOSURE PACKAGE.


(WW)                      THERE IS AND HAS BEEN NO FAILURE ON THE PART OF THE
COMPANY AND ANY OF THE COMPANY’S DIRECTORS OR OFFICERS, IN THEIR CAPACITIES AS
SUCH, TO COMPLY IN ALL MATERIAL RESPSECTS WITH THE PROVISIONS OF THE
SARBANES-OXLEY ACT OF 2002 AND THE RULES AND REGULATIONS PROMULGATED IN
CONNECTION THEREWITH.


(XX)                              NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN
VIOLATION OF OR HAS RECEIVED NOTICE OF ANY VIOLATION WITH RESPECT TO ANY FEDERAL
OR STATE LAW RELATING TO DISCRIMINATION IN THE HIRING, PROMOTION OR PAY OF
EMPLOYEES, NOR ANY APPLICABLE FEDERAL OR STATE WAGE AND HOUR LAWS, NOR ANY STATE
LAW PRECLUDING THE DENIAL OF CREDIT DUE TO THE NEIGHBORHOOD IN WHICH A PROPERTY
IS SITUATED, THE VIOLATION OF ANY OF WHICH WOULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE AFFECT.


(YY)                          THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES
ARE AND HAVE BEEN CONDUCTED AT ALL TIMES IN COMPLIANCE WITH APPLICABLE FINANCIAL
RECORDKEEPING AND REPORTING REQUIREMENTS OF THE CURRENCY AND FOREIGN
TRANSACTIONS REPORTING ACT OF 1970, AS AMENDED, THE MONEY LAUNDERING STATUTES OF
ALL JURISDICTIONS, THE RULES AND REGULATIONS THEREUNDER AND ANY RELATED OR
SIMILAR RULES, REGULATIONS OR GUIDELINES, ISSUED, ADMINISTERED OR ENFORCED BY
ANY GOVERNMENTAL AUTHORITY (COLLECTIVELY, THE “MONEY LAUNDERING LAWS”) AND NO
ACTION, SUIT OR PROCEEDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO THE MONEY LAUNDERING LAWS IS
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, EXCEPT, IN EACH CASE,
AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(ZZ)                              NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY DIRECTOR, OFFICER, AGENT,
EMPLOYEE OR AFFILIATE OF THE COMPANY OR ANY OF ITS

16


--------------------------------------------------------------------------------



SUBSIDIARIES IS CURRENTLY SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY THE
OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S. TREASURY DEPARTMENT (“OFAC”); AND
THE COMPANY WILL NOT DIRECTLY OR INDIRECTLY USE THE PROCEEDS OF THE OFFERING, OR
LEND, CONTRIBUTE OR OTHERWISE MAKE AVAILABLE SUCH PROCEEDS TO ANY SUBSIDIARY,
JOINT VENTURE PARTNER OR OTHER PERSON OR ENTITY, FOR THE PURPOSE OF FINANCING
THE ACTIVITIES OF ANY PERSON CURRENTLY SUBJECT TO ANY U.S. SANCTIONS
ADMINISTERED BY OFAC.


(AAA)                      THE COMPANY DOES NOT OWN ANY “MARGIN SECURITIES” AS
THAT TERM IS DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM (THE “FEDERAL RESERVE BOARD”), AND NONE OF THE PROCEEDS OF THE
SALE OF THE STOCK WILL BE USED, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY MARGIN SECURITY, FOR THE PURPOSE OF REDUCING OR
RETIRING ANY INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY
MARGIN SECURITY OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ANY OF THE STOCK TO
BE CONSIDERED A “PURPOSE CREDIT” WITHIN THE MEANINGS OF REGULATIONS T, U OR X OF
THE FEDERAL RESERVE BOARD.


(BBB)                   EACH FORWARD-LOOKING STATEMENT (WITHIN THE MEANING OF
SECTION 27A OF THE 1933 ACT AND SECTION 21E OF THE 1934 ACT) CONTAINED OR
INCORPORATED BY REFERENCE IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM HAS BEEN MADE WITH A REASONABLE BASIS, AT THE TIME IS WAS MADE, OR
HAS BEEN DISCLOSED IN GOOD FAITH, AT THE TIME IT WAS DISCLOSED.


(CCC)                      ON AND IMMEDIATELY AFTER THE CLOSING DATE, EACH OF
THE COMPANY AND ITS SUBSIDIARIES (AFTER GIVING EFFECT TO THE ISSUANCE OF THE
SECURITIES AND TO THE OTHER TRANSACTIONS RELATED THERETO AS DESCRIBED IN EACH OF
THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM) WILL BE SOLVENT. AS
USED IN THIS PARAGRAPH, THE TERM “SOLVENT” MEANS, WITH RESPECT TO A PARTICULAR
DATE, THAT ON SUCH DATE (I) THE PRESENT FAIR MARKET VALUE (OR PRESENT FAIR
SALEABLE VALUE) OF THE ASSETS OF EACH OF THE COMPANY AND ITS SUBSIDIARIES IS NOT
LESS THAN THE TOTAL AMOUNT REQUIRED TO PAY THE PROBABLE LIABILITIES ON ITS TOTAL
EXISTING DEBTS AND LIABILITIES (INCLUDING CONTINGENT LIABILITIES) AS THEY BECOME
ABSOLUTE AND MATURED, (II) EACH OF THE COMPANY AND ITS SUBSIDIARIES IS ABLE TO
REALIZE UPON ITS ASSETS AND PAY ITS DEBTS AND OTHER LIABILITIES, CONTINGENT
OBLIGATIONS AND COMMITMENTS AS THEY MATURE AND BECOME DUE IN THE NORMAL COURSE
OF BUSINESS, (III) ASSUMING THE SALE OF THE SECURITIES AS CONTEMPLATED BY THIS
AGREEMENT AND EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM, NEITHER THE COMPANY NOR ITS SUBSIDIARIES IS INCURRING DEBTS OR
LIABILITIES BEYOND ITS ABILITY TO PAY AS SUCH DEBTS AND LIABILITIES MATURE; AND
(IV) NEITHER THE COMPANY NOR ITS SUBSIDIARIES IS ENGAGED IN ANY BUSINESS OR
TRANSACTION, AND NEITHER OF THEM IS ABOUT TO ENGAGE IN ANY BUSINESS OR
TRANSACTION, FOR WHICH ITS PROPERTY WOULD CONSTITUTE UNREASONABLY SMALL CAPITAL
AFTER GIVING DUE CONSIDERATION TO THE PREVAILING PRACTICE IN THE INDUSTRY IN
WHICH EACH OF THE COMPANY AND ITS SUBSIDIARIES IS ENGAGED. IN COMPUTING THE
AMOUNT OF SUCH CONTINGENT LIABILITIES AT ANY TIME, IT IS INTENDED THAT SUCH
LIABILITIES WILL BE COMPUTED AT THE AMOUNT THAT, IN THE LIGHT OF ALL THE FACTS
AND CIRCUMSTANCES EXISTING AT SUCH TIME, REPRESENTS THE AMOUNT THAT CAN
REASONABLY BE EXPECTED TO BECOME AN ACTUAL OR MATURED LIABILITY.

Any certificate signed by any officer of the Company and specifically identified
in and required to be delivered to the Representative under this Agreement or
the Registration Rights Agreement in connection with the offering of the
Securities shall be deemed a representation and warranty by the Company, as to
matters covered thereby, to each Initial Purchaser.

17


--------------------------------------------------------------------------------



3.                                       PURCHASE OF THE SECURITIES BY THE
INITIAL PURCHASERS, AGREEMENTS TO SELL, PURCHASE AND RESELL.  (A)  THE COMPANY
HEREBY AGREES, ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF
THE INITIAL PURCHASERS CONTAINED HEREIN AND SUBJECT TO ALL THE TERMS AND
CONDITIONS SET FORTH HEREIN, TO ISSUE AND SELL TO THE INITIAL PURCHASERS AND,
UPON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY
HEREIN CONTAINED AND SUBJECT TO ALL THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH INITIAL PURCHASER AGREES, SEVERALLY AND NOT JOINTLY, TO PURCHASE FROM THE
COMPANY, AT A PURCHASE PRICE OF 97.0% OF THE PRINCIPAL AMOUNT THEREOF (THE
“PURCHASE PRICE”), THE TOTAL PRINCIPAL AMOUNT OF SECURITIES SET FORTH OPPOSITE
THE NAME OF SUCH INITIAL PURCHASER IN SCHEDULE I HERETO.  THE COMPANY SHALL NOT
BE OBLIGATED TO DELIVER ANY OF THE SECURITIES TO BE DELIVERED HEREUNDER EXCEPT
UPON PAYMENT FOR ALL OF THE SECURITIES TO BE PURCHASED AS PROVIDED HEREIN.


(B)                                 ON THE BASIS OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT, AND SUBJECT TO ITS TERMS AND CONDITIONS,
THE COMPANY AGREES TO SELL TO THE INITIAL PURCHASERS THE ADDITIONAL SECURITIES,
AND THE INITIAL PURCHASERS SHALL HAVE THE RIGHT TO PURCHASE, SEVERALLY AND NOT
JOINTLY, UP TO $37,500,000 AGGREGATE PRINCIPAL AMOUNT OF ADDITIONAL SECURITIES
AT THE PURCHASE PRICE. THE REPRESENTATIVE MAY EXERCISE THIS RIGHT ON BEHALF OF
THE INITIAL PURCHASERS IN WHOLE OR FROM TIME TO TIME IN PART BY GIVING WRITTEN
NOTICE NOT LATER THAN 30 DAYS AFTER THE DATE OF THIS AGREEMENT.  ANY EXERCISE
NOTICE SHALL SPECIFY THE PRINCIPAL AMOUNT OF ADDITIONAL SECURITIES TO BE
PURCHASED BY THE INITIAL PURCHASERS AND THE DATE ON WHICH SUCH ADDITIONAL
SECURITIES ARE TO BE PURCHASED.  EACH PURCHASE DATE MUST BE AT LEAST ONE
BUSINESS DAY AFTER THE WRITTEN NOTICE IS GIVEN AND MAY NOT BE EARLIER THAN THE
CLOSING DATE FOR THE FIRM SECURITIES NOR LATER THAN TEN BUSINESS DAYS AFTER THE
DATE OF SUCH NOTICE.  ON EACH DAY, IF ANY, THAT ADDITIONAL SECURITIES ARE TO BE
PURCHASED (AN “OPTION CLOSING DATE”), EACH INITIAL PURCHASER AGREES, SEVERALLY
AND NOT JOINTLY, TO PURCHASE THE PRINCIPAL AMOUNT OF ADDITIONAL SECURITIES
(SUBJECT TO SUCH ADJUSTMENTS TO ELIMINATE FRACTIONAL SECURITIES AS YOU MAY
DETERMINE) THAT BEARS THE SAME PROPORTION TO THE TOTAL PRINCIPAL AMOUNT OF
ADDITIONAL SECURITIES TO BE PURCHASED ON SUCH OPTION CLOSING DATE AS THE
PRINCIPAL AMOUNT OF FIRM SECURITIES SET FORTH IN SCHEDULE I OPPOSITE THE NAME OF
SUCH INITIAL PURCHASER BEARS TO THE TOTAL PRINCIPAL AMOUNT OF FIRM SECURITIES.


(C)                                  EACH OF THE INITIAL PURCHASERS, SEVERALLY
AND NOT JOINTLY HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT IT WILL OFFER
THE SECURITIES FOR SALE UPON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT AND IN THE PRICING DISCLOSURE PACKAGE.  EACH OF THE INITIAL PURCHASERS
HEREBY REPRESENTS AND WARRANTS TO, AND AGREES WITH, THE COMPANY, THAT SUCH
INITIAL PURCHASER: (I) ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF THE COMPANY, IS PURCHASING THE SECURITIES PURSUANT TO A PRIVATE
SALE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT; (II) IS A QIB WITH SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS ARE NECESSARY IN
ORDER TO EVALUATE THE MERITS AND RISKS OF AN INVESTMENT IN THE SECURITIES; (III)
IN CONNECTION WITH THE EXEMPT RESALES, WILL SOLICIT OFFERS TO BUY THE SECURITIES
ONLY FROM, AND WILL OFFER TO SELL THE SECURITIES ONLY TO, THE ELIGIBLE
PURCHASERS IN ACCORDANCE WITH THIS AGREEMENT AND ON THE TERMS CONTEMPLATED BY
THE PRICING DISCLOSURE PACKAGE; AND (IV) WILL NOT DIRECTLY OR INDIRECTLY OFFER
OR SELL THE SECURITIES, NOR HAS IT OFFERED OR SOLD THE SECURITIES BY, OR
OTHERWISE ENGAGED IN, ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
(WITHIN THE MEANING OF REGULATION D, INCLUDING, BUT NOT LIMITED TO,
ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY
NEWSPAPER, MAGAZINE, OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO, OR
ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING).  THE INITIAL PURCHASERS HAVE ADVISED THE
COMPANY THAT THEY

18


--------------------------------------------------------------------------------



WILL OFFER THE SECURITIES TO ELIGIBLE PURCHASERS AT A PRICE INITIALLY EQUAL TO
100% OF THE PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED INTEREST, IF ANY, FROM THE
DATE OF ISSUANCE OF THE SECURITIES.  SUCH PRICE MAY BE CHANGED BY THE INITIAL
PURCHASERS AT ANY TIME WITHOUT NOTICE.


(D)                                 EACH SUCH INITIAL PURCHASER HAS NOT NOR,
PRIOR TO THE LATER TO OCCUR OF (A) THE CLOSING DATE AND (B) COMPLETION OF THE
DISTRIBUTION OF THE SECURITIES, WILL NOT, USE, AUTHORIZE USE OF, REFER TO OR
DISTRIBUTE ANY MATERIAL IN CONNECTION WITH THE OFFERING AND SALE OF THE
SECURITIES OTHER THAN (I) THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE, THE OFFERING MEMORANDUM, (II) ANY WRITTEN COMMUNICATION THAT
CONTAINS NO “ISSUER INFORMATION” (AS DEFINED IN RULE 433(H)(2) UNDER THE ACT)
THAT WAS NOT INCLUDED (INCLUDING THROUGH INCORPORATION BY REFERENCE) IN THE
PRELIMINARY OFFERING MEMORANDUM OR ANY FREE WRITING OFFERING DOCUMENT LISTED ON
SCHEDULE III HERETO, (III) THE FREE WRITING OFFERING DOCUMENTS LISTED ON
SCHEDULE III HERETO, (IV) ANY WRITTEN COMMUNICATION PREPARED BY SUCH INITIAL
PURCHASER AND APPROVED BY THE COMPANY IN WRITING, OR (V) ANY WRITTEN
COMMUNICATION RELATING TO OR THAT CONTAINS THE TERMS OF THE SECURITIES AND/OR
OTHER INFORMATION THAT WAS INCLUDED (INCLUDING THROUGH INCORPORATION BY
REFERENCE) IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE OR THE OFFERING MEMORANDUM.  EACH SUCH USE OF DOCUMENTS IN THIS SECTION
SHALL BE MADE ONLY IN ACCORDANCE WITH SECTION 3(C)(IV).

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections 8(c)
and 8(d) hereof, counsel to the Company and counsel to the Initial Purchasers,
will rely upon the accuracy and truth of the foregoing representations,
warranties and agreements, and the Initial Purchasers hereby consent to such
reliance.


4.                                       DELIVERY OF THE SECURITIES AND PAYMENT
THEREFOR.  DELIVERY TO THE INITIAL PURCHASERS OF AND PAYMENT FOR THE FIRM
SECURITIES SHALL BE MADE AT THE OFFICE OF LATHAM & WATKINS LLP, 12636 HIGH BLUFF
DRIVE, SUITE 400, SAN DIEGO, CALIFORNIA 92130, AT 10:00 A.M., NEW YORK CITY
TIME, ON JANUARY 23, 2007 (THE “CLOSING DATE”).  THE PLACE OF CLOSING FOR THE
SECURITIES AND THE CLOSING DATE MAY BE VARIED BY AGREEMENT BETWEEN THE INITIAL
PURCHASERS AND THE COMPANY.

Payment for any Additional Securities shall be made to the Company against
delivery of such Additional Securities for the respective accounts of the
several Initial Purchasers at 10:00 a.m., New York City time, on the date
specified in the corresponding notice described in Section 3(a) or at such other
time on the same or on such other date, as may be varied by agreement between
the Initial Purchasers and the Company.

The Securities will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the applicable
Securities to the account of the Initial Purchasers at DTC.  The Securities will
be evidenced by one or more global securities in definitive form (the “Global
Securities”) or by additional definitive securities, and will be registered, in
the case of the Global Securities, in the name of Cede & Co. as nominee of DTC,
and in the other cases, in such names and in such denominations as the Initial
Purchasers shall request prior to 9:30 a.m., New York City time, on the second
business day preceding the Closing Date or the Option

19


--------------------------------------------------------------------------------


Closing Date, as the case may be.  The Securities to be delivered to the Initial
Purchasers shall be made available to the Initial Purchasers in New York City
for inspection and packaging not later than 9:30 a.m., New York City time, on
the business day next preceding the Closing Date or the Option Closing Date, as
the case may be.


5.                                       AGREEMENTS OF THE COMPANY.  THE COMPANY
AGREES WITH EACH OF THE INITIAL PURCHASERS AS FOLLOWS:


(A)                                  THE COMPANY WILL FURNISH (WHICH MAY BE
SATISFIED THROUGH ELECTRONIC MEANS) TO THE INITIAL PURCHASERS, WITHOUT CHARGE,
WITHIN ONE BUSINESS DAY OF THE DATE OF THE OFFERING MEMORANDUM, SUCH NUMBER OF
COPIES OF THE OFFERING MEMORANDUM AS MAY THEN BE AMENDED OR SUPPLEMENTED AS THEY
MAY REASONABLY REQUEST.


(B)                                 THE COMPANY WILL NOT MAKE ANY AMENDMENT OR
SUPPLEMENT TO THE PRICING DISCLOSURE PACKAGE OR TO THE OFFERING MEMORANDUM OF
WHICH THE INITIAL PURCHASERS SHALL NOT PREVIOUSLY HAVE BEEN ADVISED OR TO WHICH
THEY SHALL REASONABLY OBJECT AFTER BEING SO ADVISED; EXCEPT THAT THE COMPANY
WILL BE ABLE TO FILE ANY CURRENT REPORT ON FORM 8-K, THAT THE COMPANY’S COUNSEL
DETERMINES IS REQUIRED TO BE FILED BY THE COMPANY.


(C)                                  THE COMPANY CONSENTS TO THE USE OF THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM IN ACCORDANCE WITH THE
SECURITIES OR BLUE SKY LAWS OF THE JURISDICTIONS IN WHICH THE SECURITIES ARE
OFFERED BY THE INITIAL PURCHASERS AND BY ALL DEALERS TO WHOM SECURITIES MAY BE
SOLD, IN CONNECTION WITH THE OFFERING AND SALE OF THE SECURITIES.


(D)                                 IF, AT ANY TIME PRIOR TO COMPLETION OF THE
DISTRIBUTION OF THE SECURITIES BY THE INITIAL PURCHASERS TO ELIGIBLE PURCHASERS,
ANY EVENT OCCURS OR INFORMATION BECOMES KNOWN THAT, IN THE JUDGMENT OF THE
COMPANY OR IN THE OPINION OF COUNSEL FOR THE INITIAL PURCHASERS, SHOULD BE SET
FORTH IN THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM SO THAT THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, AS THEN AMENDED OR
SUPPLEMENTED, DOES NOT INCLUDE ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR IF IT
IS NECESSARY TO SUPPLEMENT OR AMEND THE PRICING DISCLOSURE PACKAGE OR THE
OFFERING MEMORANDUM IN ORDER TO COMPLY WITH ANY LAW, THE COMPANY WILL FORTHWITH
PREPARE AN APPROPRIATE SUPPLEMENT OR AMENDMENT THERETO, AND WILL EXPEDITIOUSLY
FURNISH TO THE INITIAL PURCHASERS AND DEALERS A REASONABLE NUMBER OF COPIES
THEREOF.


(E)                                  THE COMPANY WILL NOT MAKE ANY OFFER TO SELL
OR SOLICITATION OF AN OFFER TO BUY THE SECURITIES THAT WOULD CONSTITUTE A FREE
WRITING OFFERING DOCUMENT WITHOUT THE PRIOR CONSENT OF THE REPRESENTATIVE, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; IF AT ANY TIME FOLLOWING
ISSUANCE OF A FREE WRITING OFFERING DOCUMENT ANY EVENT OCCURRED OR OCCURS AS A
RESULT OF WHICH SUCH FREE WRITING OFFERING DOCUMENT CONFLICTS WITH THE
INFORMATION IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE OR THE OFFERING MEMORANDUM OR, WHEN TAKEN TOGETHER WITH THE INFORMATION
IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR THE
OFFERING MEMORANDUM, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES THEN PREVAILING, NOT MISLEADING, AS PROMPTLY AS
PRACTICABLE AFTER BECOMING AWARE THEREOF, THE COMPANY WILL GIVE NOTICE THEREOF
TO THE INITIAL

20


--------------------------------------------------------------------------------



PURCHASERS THROUGH THE REPRESENTATIVE AND, IF REQUESTED BY THE REPRESENTATIVE,
WILL PREPARE AND FURNISH WITHOUT CHARGE TO EACH INITIAL PURCHASER A FREE WRITING
OFFERING DOCUMENT OR OTHER DOCUMENT WHICH WILL CORRECT SUCH CONFLICT, STATEMENT
OR OMISSION.


(F)                                    PROMPTLY FROM TIME TO TIME TO TAKE SUCH
ACTION AS THE INITIAL PURCHASERS MAY REASONABLY REQUEST TO QUALIFY THE
SECURITIES FOR OFFERING AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS AS THE INITIAL PURCHASERS MAY REQUEST AND TO COMPLY WITH SUCH LAWS
SO AS TO PERMIT THE CONTINUANCE OF SALES AND DEALINGS THEREIN IN SUCH
JURISDICTIONS FOR AS LONG AS MAY BE NECESSARY TO COMPLETE THE DISTRIBUTION OF
THE SECURITIES; PROVIDED THAT IN CONNECTION THEREWITH THE COMPANY SHALL NOT BE
REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION IN ANY JURISDICTION IN WHICH IT
WOULD NOT OTHERWISE BE REQUIRED TO SO QUALIFY, (II) FILE A GENERAL CONSENT TO
SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR (III) SUBJECT ITSELF TO TAXATION
IN ANY JURISDICTION IN WHICH IT WOULD NOT OTHERWISE BE SUBJECT.


(G)                                 FOR A PERIOD COMMENCING ON THE DATE HEREOF
AND ENDING ON THE 90TH DAY AFTER THE DATE OF THE OFFERING MEMORANDUM (THE
“LOCK-UP PERIOD”), THE COMPANY AGREES NOT TO, DIRECTLY OR INDIRECTLY, (1) OFFER
FOR SALE, SELL, OR OTHERWISE DISPOSE OF (OR ENTER INTO ANY TRANSACTION OR DEVICE
THAT IS DESIGNED TO, OR WOULD BE EXPECTED TO, RESULT IN THE DISPOSITION BY ANY
PERSON AT ANY TIME IN THE FUTURE OF) ANY COMMON STOCK (PAR VALUE $0.001 PER
SHARE) OF THE COMPANY OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH
COMMON STOCK OF THE COMPANY, OR SELL OR GRANT OPTIONS, RIGHTS OR WARRANTS WITH
RESPECT TO THE COMMON STOCK OF THE COMPANY OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR THE COMMON STOCK OF THE COMPANY, (2) ENTER INTO ANY SWAP OR
OTHER DERIVATIVES TRANSACTION THAT TRANSFERS TO ANOTHER, IN WHOLE OR IN PART,
ANY OF THE ECONOMIC BENEFITS OR RISKS OF OWNERSHIP OF THE COMMON STOCK OF THE
COMPANY, WHETHER ANY SUCH TRANSACTION DESCRIBED IN CLAUSE (1) OR (2) ABOVE IS TO
BE SETTLED BY DELIVERY OF COMMON STOCK SECURITIES OF THE COMPANY OR OTHER
SECURITIES, IN CASH OR OTHERWISE, (3) FILE OR CAUSE TO BE FILED A REGISTRATION
STATEMENT (OTHER THAN ON FORM S-8 OR ANY SUCCESSOR FORM OR THE REGISTRATION
STATEMENT CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT), WITH RESPECT TO
THE REGISTRATION OF COMMON STOCK OF THE COMPANY OR SECURITIES CONVERTIBLE,
EXERCISABLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK OF THE COMPANY OR (4)
PUBLICLY ANNOUNCE AN OFFERING OF ANY SHARES OF COMMON STOCK OF THE COMPANY OR
SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK OF THE
COMPANY, IN EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF LEHMAN BROTHERS INC.,
ON BEHALF OF THE INITIAL PURCHASERS, EXCEPT THAT A SUBSIDIARY OF THE COMPANY MAY
SELL EQUITY SECURITIES EXCHANGEABLE FOR THE COMPANY’S COMMON STOCK, SO LONG AS
SUCH EXCHANGE CANNOT OCCUR UNTIL AFTER THE EXPIRY OF THE LOCK-UP PERIOD.  THE
COMPANY WILL CAUSE EACH OFFICER AND DIRECTOR OF THE COMPANY SET FORTH ON
SCHEDULE IV HERETO TO FURNISH TO LEHMAN BROTHERS INC., PRIOR TO THE CLOSING
DATE, A LETTER OR LETTERS, SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO (THE
“LOCK-UP AGREEMENTS”).


(H)                                 THE COMPANY WILL FURNISH TO THE HOLDERS OF
THE SECURITIES AS SOON AS PRACTICABLE AFTER THE END OF EACH FISCAL YEAR AN
ANNUAL REPORT (INCLUDING A BALANCE SHEET AND STATEMENTS OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOWS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES CERTIFIED
BY INDEPENDENT PUBLIC ACCOUNTANTS) AND, AS SOON AS PRACTICABLE AFTER THE END OF
EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR (BEGINNING WITH THE FISCAL
QUARTER ENDING AFTER THE DATE OF THE OFFERING MEMORANDUM), WILL MAKE AVAILABLE
TO ITS SECURITYHOLDERS CONSOLIDATED SUMMARY FINANCIAL INFORMATION OF THE COMPANY
AND ITS SUBSIDIARIES FOR SUCH QUARTER IN REASONABLE DETAIL; PROVIDED THAT SO
LONG AS THE COMPANY FILES PERIODIC REPORTS PURSUANT TO

21


--------------------------------------------------------------------------------



SECTION 13 OR 15(D) OF THE EXCHANGE ACT FOR THE FOREGOING PERIODS, THE COMPANY
SHALL BE DEEMED TO COMPLY WITH THIS SECTION 5(H).


(I)                                     SO LONG AS ANY OF THE SECURITIES OR THE
UNDERLYING SECURITIES ARE OUTSTANDING, THE COMPANY WILL FURNISH TO THE INITIAL
PURCHASERS (I) AS SOON AS AVAILABLE, A COPY OF EACH REPORT OF THE COMPANY MAILED
TO STOCKHOLDERS GENERALLY OR FILED WITH ANY STOCK EXCHANGE OR REGULATORY BODY
AND (II) FROM TIME TO TIME SUCH OTHER INFORMATION CONCERNING THE COMPANY AS THE
INITIAL PURCHASERS MAY REASONABLY REQUEST.  THE COMPANY MAY SATISFY ITS
OBLIGATIONS TO FURNISH SUCH REPORTS BY FILING THEM ON THE COMMISSION’S
ELECTRONIC DATA GATHERING AND RETRIEVAL SYSTEM (EDGAR).


(J)                                     THE COMPANY WILL APPLY THE NET PROCEEDS
FROM THE SALE OF THE SECURITIES TO BE SOLD BY IT HEREUNDER SUBSTANTIALLY IN
ACCORDANCE WITH THE DESCRIPTION SET FORTH IN THE PRICING DISCLOSURE PACKAGE AND
THE OFFERING MEMORANDUM UNDER THE CAPTION “USE OF PROCEEDS.”


(K)                                  THE COMPANY AND ITS AFFILIATES WILL NOT
TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT HAS CONSTITUTED OR
THAT REASONABLY WOULD BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY IN CONNECTION WITH THE
OFFERING OF THE SECURITIES.


(L)                                     THE COMPANY WILL USE ITS BEST EFFORTS TO
PERMIT THE SECURITIES TO BE DESIGNATED AS PRIVATE OFFERINGS, RESALES AND TRADING
THROUGH AUTOMATED LINKAGES (PORTAL) MARKETSM (THE “PORTAL MARKETSM”) SECURITIES
IN ACCORDANCE WITH THE RULES AND REGULATIONS ADOPTED BY THE NATIONAL ASSOCIATION
OF SECURITIES DEALERS, INC. RELATING TO TRADING IN THE PORTAL MARKETSM AND TO
PERMIT THE SECURITIES TO BE ELIGIBLE FOR CLEARANCE AND SETTLEMENT THROUGH DTC.


(M)                               THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY
OF ITS AFFILIATES (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) TO, RESELL
ANY OF THE SECURITIES THAT HAVE BEEN ACQUIRED BY ANY OF THEM, EXCEPT FOR
SECURITIES PURCHASED BY THE COMPANY OR ANY OF ITS AFFILIATES AND RESOLD IN A
TRANSACTION REGISTERED UNDER THE SECURITIES ACT.


(N)                                 THE COMPANY AGREE NOT TO SELL, OFFER FOR
SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY
(AS DEFINED IN THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE SALE OF THE
SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES
ACT OF THE SALE TO THE INITIAL PURCHASERS OR THE ELIGIBLE PURCHASERS OF THE
SECURITIES.


(O)                                 THE COMPANY AGREES TO COMPLY WITH ALL THE
TERMS AND CONDITIONS OF THE REGISTRATION RIGHTS AGREEMENT AND ALL AGREEMENTS SET
FORTH IN THE REPRESENTATION LETTERS OF THE COMPANY TO DTC RELATING TO THE
APPROVAL OF THE SECURITIES BY DTC FOR “BOOK ENTRY” TRANSFER.


(P)                                 THE COMPANY WILL TAKE SUCH STEPS AS SHALL BE
NECESSARY TO ENSURE THAT NEITHER THE COMPANY NOR ANY OF THE ITS SUBSIDIARIES
BECOMES AN “INVESTMENT COMPANY” WITHIN THE MEANING OF SUCH TERM UNDER THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(Q)                                 THE COMPANY WILL DO AND PERFORM ALL THINGS
REQUIRED OR NECESSARY TO BE DONE AND PERFORMED UNDER THIS AGREEMENT BY IT PRIOR
TO THE CLOSING DATE, AND TO SATISFY ALL CONDITIONS PRECEDENT TO THE INITIAL
PURCHASERS’ OBLIGATIONS HEREUNDER TO PURCHASE THE SECURITIES.

22


--------------------------------------------------------------------------------



6.                                       EXPENSES.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED OR THIS AGREEMENT
BECOMES EFFECTIVE OR IS TERMINATED, THE COMPANY AGREES, TO PAY ALL COSTS,
EXPENSES, FEES AND TAXES INCIDENT TO AND IN CONNECTION WITH: (I) THE
PREPARATION, PRINTING, FILING AND DISTRIBUTION OF THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM
(INCLUDING, WITHOUT LIMITATION, FINANCIAL STATEMENTS AND EXHIBITS) AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO (INCLUDING THE FEES, DISBURSEMENTS AND
EXPENSES OF THE COMPANY’S ACCOUNTANTS AND COUNSEL, BUT NOT, HOWEVER, LEGAL FEES
AND EXPENSES OF THE INITIAL PURCHASERS’ COUNSEL INCURRED IN CONNECTION
THEREWITH); (II) THE PREPARATION, PRINTING (INCLUDING, WITHOUT LIMITATION, WORD
PROCESSING AND DUPLICATION COSTS) AND DELIVERY OF THIS AGREEMENT, THE INDENTURE,
THE REGISTRATION RIGHTS AGREEMENT, ALL BLUE SKY MEMORANDA AND ALL OTHER
AGREEMENTS, MEMORANDA, CORRESPONDENCE AND OTHER DOCUMENTS PRINTED AND DELIVERED
IN CONNECTION THEREWITH AND WITH THE EXEMPT RESALES (BUT NOT, HOWEVER, LEGAL
FEES AND EXPENSES OF THE INITIAL PURCHASERS’ COUNSEL INCURRED IN CONNECTION WITH
ANY OF THE FOREGOING OTHER THAN FEES OF SUCH COUNSEL PLUS REASONABLE
DISBURSEMENTS INCURRED IN CONNECTION WITH THE PREPARATION, PRINTING AND DELIVERY
OF SUCH BLUE SKY MEMORANDA, NOT TO EXCEED $7,500); (III) THE ISSUANCE AND
DELIVERY BY THE COMPANY OF THE SECURITIES AND ANY TAXES PAYABLE IN CONNECTION
THEREWITH; (IV) THE QUALIFICATION OF THE SECURITIES FOR OFFER AND SALE UNDER THE
SECURITIES OR BLUE SKY LAWS OF THE SEVERAL STATES (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF THE INITIAL PURCHASERS’
COUNSEL RELATING TO SUCH REGISTRATION OR QUALIFICATION); (V) THE FURNISHING OF
SUCH COPIES OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, AND
ALL AMENDMENTS AND SUPPLEMENTS THERETO, AS MAY BE REASONABLY REQUESTED FOR USE
IN CONNECTION WITH THE EXEMPT RESALES; (VI) THE PREPARATION OF CERTIFICATES FOR
THE SECURITIES (INCLUDING, WITHOUT LIMITATION, PRINTING AND ENGRAVING THEREOF);
(VII) THE APPLICATION FOR QUOTATION OF THE SECURITIES IN THE PORTAL MARKETSM
(INCLUDING ALL DISBURSEMENTS AND LISTING FEES); (VIII) THE APPROVAL OF THE
SECURITIES BY DTC FOR “BOOK-ENTRY” TRANSFER (INCLUDING FEES AND EXPENSES OF
COUNSEL); (IX) THE RATING OF THE SECURITIES; (X) THE OBLIGATIONS OF THE TRUSTEE,
ANY AGENT OF THE TRUSTEE AND THE COUNSEL FOR THE TRUSTEE IN CONNECTION WITH THE
INDENTURE AND THE SECURITIES; (XI) THE PERFORMANCE BY THE COMPANY OF THEIR OTHER
OBLIGATIONS UNDER THIS AGREEMENT; AND (XII) ALL TRAVEL EXPENSES (CONSISTENT WITH
THE COMPANY’S TRAVEL POLICY) OF EACH INITIAL PURCHASER AND THE COMPANY’S
OFFICERS AND EMPLOYEES AND ANY OTHER EXPENSES OF EACH INITIAL PURCHASER AND THE
COMPANY IN CONNECTION WITH ATTENDING OR HOSTING MEETINGS WITH PROSPECTIVE
PURCHASERS OF THE SECURITIES, AND EXPENSES ASSOCIATED WITH ANY ELECTRONIC ROAD
SHOW.


7.                                       CONDITIONS TO INITIAL PURCHASERS’
OBLIGATIONS.  THE RESPECTIVE OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER ARE
SUBJECT TO THE ACCURACY, WHEN MADE AND ON AND AS OF THE CLOSING DATE, OF THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN, TO THE
PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER, AND TO EACH OF THE
FOLLOWING ADDITIONAL TERMS AND CONDITIONS:


(A)                                  THE INITIAL PURCHASERS SHALL NOT HAVE
DISCOVERED AND DISCLOSED TO THE COMPANY ON OR PRIOR TO THE CLOSING DATE THAT THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, OR ANY AMENDMENT OR
SUPPLEMENT THERETO, CONTAINS AN UNTRUE STATEMENT OF A FACT WHICH, IN THE OPINION
OF LATHAM & WATKINS LLP, COUNSEL TO THE INITIAL PURCHASERS, IS MATERIAL OR OMITS
TO STATE A FACT WHICH, IN THE OPINION OF SUCH COUNSEL, IS MATERIAL AND IS
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.

23


--------------------------------------------------------------------------------



(B)                                 ALL CORPORATE PROCEEDINGS AND OTHER LEGAL
MATTERS INCIDENT TO THE AUTHORIZATION, FORM AND VALIDITY OF THIS AGREEMENT, THE
SECURITIES, THE REGISTRATION RIGHTS AGREEMENT, THE INDENTURE, THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, AND ALL OTHER LEGAL MATTERS
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
REASONABLY SATISFACTORY IN ALL MATERIAL RESPECTS TO COUNSEL FOR THE INITIAL
PURCHASERS, AND THE COMPANY SHALL HAVE FURNISHED TO SUCH COUNSEL ALL DOCUMENTS
AND INFORMATION THAT THEY MAY REASONABLY REQUEST TO ENABLE THEM TO PASS UPON
SUCH MATTERS.


(C)                                  (I) COOLEY GODWARD KRONISH LLP SHALL HAVE
FURNISHED TO THE INITIAL PURCHASERS ITS WRITTEN OPINION, AS COUNSEL TO THE
COMPANY, ADDRESSED TO THE INITIAL PURCHASERS AND DATED THE CLOSING DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C-1 HERETO.

(ii) Grantland Bryce, General Counsel of the Company, shall have furnished to
the Initial Purchasers its written opinion, as counsel to the Company, addressed
to the Initial Purchasers and dated the Closing Date, substantially in the form
of Exhibit C-2 hereto.


(D)                                 (I) KNOBBE MARTENS OLSON & BEAR SHALL HAVE
FURNISHED TO THE INITIAL PURCHASERS ITS WRITTEN OPINION, AS INTELLECTUAL
PROPERTY COUNSEL TO THE COMPANY, ADDRESSED TO THE INITIAL PURCHASERS AND DATED
THE CLOSING DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 HERETO.

(ii) The Elmore Patent Law Group shall have furnished to the Initial Purchasers
its written opinion, as intellectual property counsel to the Company, addressed
to the Initial Purchasers and dated the Closing Date, substantially in the form
of Exhibit D-2 hereto.

(e)                                  The Initial Purchasers shall have received
from Latham & Watkins LLP, counsel for the Initial Purchasers, such opinion or
opinions, dated the Closing Date, with respect to the issuance and sale of the
Securities, the Pricing Disclosure Package, the Offering Memorandum and other
related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
they reasonably request for the purpose of enabling them to pass upon such
matters.

(f)                                    At the time of execution of this
Agreement, the Initial Purchasers shall have received from Ernst & Young LLP a
letter, in form and substance satisfactory to the Initial Purchasers, addressed
to the Initial Purchasers and dated the date hereof (i) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and (ii)
stating, as of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Pricing Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and (iii) covering such other
matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

(g)                                 With respect to the letter of Ernst & Young
LLP referred to in the preceding paragraph and delivered to the Initial
Purchasers concurrently with the execution of this Agreement (the “initial
letter”), the Company shall have furnished to the Initial Purchasers a letter
(the “bring-down letter”) of such accountants, addressed to the Initial
Purchasers and

24


--------------------------------------------------------------------------------


dated the Closing Date (i) confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of the Closing
Date (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in each of
the Pricing Disclosure Package or the Offering Memorandum, as of a date not more
than three days prior to the date of the Closing Date), the conclusions and
findings of such firm with respect to the financial information and other
matters covered by the initial letter and (iii) confirming in all material
respects the conclusions and findings set forth in the initial letter.

(h)                                 Except as described in the Pricing
Disclosure Package, (i) neither the Company nor any of its subsidiaries shall
have sustained, since the date of the latest audited financial statements
included in the Pricing Disclosure Package, any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree or (ii) since such date, there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company and its
subsidiaries, taken as a whole, the effect of which, in any such case described
in clause (i) or (ii), is, individually or in the aggregate, in the judgment of
the Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities being
delivered on the Closing Date on the terms and in the manner contemplated in the
Offering Memorandum.

(i)                                     The Company shall have furnished or
caused to be furnished to the Initial Purchasers on the Closing Date
certificates of an executive officer of the Company stating that:


(I)                                     THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF THE COMPANY IN SECTION 2 ARE TRUE AND CORRECT ON AND AS OF THE
CLOSING DATE, AND THE COMPANY HAS COMPLIED WITH ALL THE AGREEMENTS CONTAINED
HEREIN AND SATISFIED ALL THE CONDITIONS ON ITS PART REQUIRED HEREUNDER TO BE
PERFORMED OR SATISFIED HEREUNDER AT OR PRIOR TO THE CLOSING DATE; AND


(II)                                  THEY HAVE EXAMINED THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM, AND, IN THEIR OPINION, (A) THE PRICING
DISCLOSURE PACKAGE, AS OF THE APPLICABLE TIME AND AS OF THE CLOSING DATE, AND
THE OFFERING MEMORANDUM, AS OF ITS DATE AND AS OF THE CLOSING DATE, DID NOT AND
DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT AND DID NOT AND DO NOT
OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING AND (B)
SINCE THE APPLICABLE TIME WITH RESPECT TO THE PRICING DISCLOSURE PACKAGE AND THE
DATE OF THE OFFERING MEMORANDUM WITH RESPECT TO THE OFFERING MEMORANDUM, NO
EVENT HAS OCCURRED WHICH SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT
TO THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM THAT HAS NOT BEEN
SO DISCLOSED; PROVIDED THAT NO REPRESENTATION OR WARRANTY IS MADE AS TO
INFORMATION CONTAINED IN OR OMITTED FROM EITHER THE PRICING DISCLOSURE PACKAGE
OR THE OFFERING MEMORANDUM IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY THROUGH THE REPRESENTATIVE BY OR ON BEHALF
OF ANY INITIAL PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, WHICH INFORMATION
IS SPECIFIED IN SECTION 8(E); AND

25


--------------------------------------------------------------------------------



(III)                               EXCEPT AS DESCRIBED IN THE EACH OF THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, (A) NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES SHALL HAVE SUSTAINED, SINCE THE DATE OF THE LATEST
AUDITED FINANCIAL STATEMENTS INCLUDED IN THE PRICING DISCLOSURE PACKAGE, ANY
LOSS OR INTERFERENCE WITH ITS BUSINESS FROM FIRE, EXPLOSION, FLOOD OR OTHER
CALAMITY, WHETHER OR NOT COVERED BY INSURANCE, OR FROM ANY LABOR DISPUTE OR
COURT OR GOVERNMENTAL ACTION, ORDER OR DECREE OR (B) SINCE SUCH DATE, THERE
SHALL NOT HAVE BEEN ANY CHANGE IN THE CAPITAL STOCK OR LONG-TERM DEBT OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY CHANGE, OR ANY DEVELOPMENT INVOLVING A
PROSPECTIVE CHANGE, IN OR AFFECTING THE CONDITION (FINANCIAL OR OTHERWISE),
RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY, PROPERTIES, MANAGEMENT, BUSINESS OR
PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, THE EFFECT OF
WHICH, IN ANY SUCH CASE DESCRIBED IN CLAUSE (A) OR (B), IS, INDIVIDUALLY OR IN
THE AGGREGATE, IN THEIR JUDGMENT, SO MATERIAL AND ADVERSE AS TO MAKE IT
IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING OR THE DELIVERY OF THE
SECURITIES BEING DELIVERED ON THE CLOSING DATE ON THE TERMS AND IN THE MANNER
CONTEMPLATED IN THE OFFERING MEMORANDUM.


(J)                                     THE SECURITIES SHALL HAVE BEEN
DESIGNATED FOR TRADING ON THE PORTAL MARKETSM.


(K)                                  THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED THE REGISTRATION RIGHTS AGREEMENT, AND THE INITIAL PURCHASERS SHALL
HAVE RECEIVED A COPY THEREOF, DULY EXECUTED BY THE COMPANY (WITH AN ORIGINAL
SIGNATURE PAGE TO FOLLOW).


(L)                                     THE COMPANY AND THE TRUSTEE SHALL HAVE
EXECUTED AND DELIVERED THE INDENTURE, AND THE INITIAL PURCHASERS SHALL HAVE
RECEIVED A COPY THEREOF, DULY EXECUTED BY THE COMPANY AND THE TRUSTEE (WITH AN
ORIGINAL SIGNATURE PAGE TO FOLLOW).


(M)                               SUBSEQUENT TO THE EXECUTION AND DELIVERY OF
THIS AGREEMENT THERE SHALL NOT HAVE OCCURRED ANY OF THE FOLLOWING:  (I) TRADING
IN SECURITIES GENERALLY ON THE NEW YORK STOCK EXCHANGE OR THE AMERICAN STOCK
EXCHANGE OR IN THE OVER-THE-COUNTER MARKET, OR TRADING IN ANY SECURITIES OF THE
COMPANY ON ANY EXCHANGE OR IN THE OVER-THE-COUNTER MARKET, SHALL HAVE BEEN
SUSPENDED OR MATERIALLY LIMITED OR THE SETTLEMENT OF SUCH TRADING GENERALLY
SHALL HAVE BEEN MATERIALLY DISRUPTED OR MINIMUM PRICES SHALL HAVE BEEN
ESTABLISHED ON ANY SUCH EXCHANGE OR SUCH MARKET BY THE COMMISSION, BY SUCH
EXCHANGE OR BY ANY OTHER REGULATORY BODY OR GOVERNMENTAL AUTHORITY HAVING
JURISDICTION, (II) A BANKING MORATORIUM SHALL HAVE BEEN DECLARED BY FEDERAL OR
STATE AUTHORITIES, (III) THE UNITED STATES SHALL HAVE BECOME ENGAGED IN
HOSTILITIES, THERE SHALL HAVE BEEN AN ESCALATION IN HOSTILITIES INVOLVING THE
UNITED STATES OR THERE SHALL HAVE BEEN A DECLARATION OF A NATIONAL EMERGENCY OR
WAR BY THE UNITED STATES OR (IV) THERE SHALL HAVE OCCURRED SUCH A MATERIAL
ADVERSE CHANGE IN GENERAL ECONOMIC, POLITICAL OR FINANCIAL CONDITIONS,
INCLUDING, WITHOUT LIMITATION, AS A RESULT OF TERRORIST ACTIVITIES AFTER THE
DATE HEREOF (OR THE EFFECT OF INTERNATIONAL CONDITIONS ON THE FINANCIAL MARKETS
IN THE UNITED STATES SHALL BE SUCH), AS TO MAKE IT, IN THE JUDGMENT OF THE
REPRESENTATIVE, IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING OR
DELIVERY OF THE SECURITIES BEING DELIVERED ON THE CLOSING DATE ON THE TERMS AND
IN THE MANNER CONTEMPLATED IN THE OFFERING MEMORANDUM OR THAT, IN THE JUDGMENT
OF THE REPRESENTATIVE, WOULD MATERIALLY AND ADVERSELY AFFECT THE FINANCIAL
MARKETS OR THE MARKETS FOR THE SECURITIES AND OTHER DEBT SECURITIES.

26


--------------------------------------------------------------------------------



(N)                                 THE COMPANY SHALL HAVE FURNISHED TO THE
INITIAL PURCHASERS A CERTIFICATE DATED THE CLOSING DATE, OF THE CHIEF FINANCIAL
OFFICER OF THE COMPANY AS TO THE SOLVENCY OF THE COMPANY FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS.

The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to the Representative on the
applicable Option Closing Date of such documents as the Representative may
reasonably request with respect to the good standing of the Company, the due
authorization and issuance of the Additional Securities to be sold on such
Option Closing Date and other matters related to the issuance of such Additional
Securities.


8.                                       INDEMNIFICATION AND CONTRIBUTION.


(A)                                  THE COMPANY HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS EACH INITIAL PURCHASER, ITS DIRECTORS, OFFICERS AND EMPLOYEES AND
EACH PERSON, IF ANY, WHO CONTROLS ANY INITIAL PURCHASER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, FROM AND
AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN
RESPECT THEREOF (INCLUDING, BUT NOT LIMITED TO, ANY LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION RELATING TO PURCHASES AND SALES OF THE SECURITIES), TO WHICH
THAT INITIAL PURCHASER, DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON MAY
BECOME SUBJECT, UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR
AS SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED
UPON, (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN (A) THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR IN
ANY AMENDMENT OR SUPPLEMENT THERETO, (B) ANY BLUE SKY APPLICATION OR OTHER
DOCUMENT PREPARED OR EXECUTED BY THE COMPANY (OR BASED UPON ANY WRITTEN
INFORMATION FURNISHED BY THE COMPANY) SPECIFICALLY FOR THE PURPOSE OF QUALIFYING
ANY OR ALL OF THE SECURITIES UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION (ANY SUCH APPLICATION, DOCUMENT OR INFORMATION BEING HEREINAFTER
CALLED A “BLUE SKY APPLICATION”) OR (C) ANY ROADSHOW OR INVESTOR PRESENTATIONS
MADE TO INVESTORS BY THE COMPANY (WHETHER IN PERSON OR ELECTRONICALLY)
(“MARKETING MATERIALS”), OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN
THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, OR IN ANY AMENDMENT
OR SUPPLEMENT THERETO, OR IN ANY BLUE SKY APPLICATION OR IN ANY MARKETING
MATERIALS, ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING,
AND SHALL REIMBURSE EACH INITIAL PURCHASER AND EACH SUCH DIRECTOR, OFFICER,
EMPLOYEE OR CONTROLLING PERSON PROMPTLY UPON DEMAND FOR ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY THAT INITIAL PURCHASER, DIRECTOR, OFFICER,
EMPLOYEE OR CONTROLLING PERSON IN CONNECTION WITH INVESTIGATING OR DEFENDING OR
PREPARING TO DEFEND AGAINST ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION AS
SUCH EXPENSES ARE INCURRED; PROVIDED, THAT THE COMPANY SHALL NOT BE LIABLE IN
ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION ARISES OUT OF, OR IS BASED UPON, ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN THE PRICING DISCLOSURE PACKAGE
OR THE OFFERING MEMORANDUM, OR IN ANY SUCH AMENDMENT OR SUPPLEMENT THERETO, OR
IN ANY BLUE SKY APPLICATION OR IN ANY MARKETING MATERIALS, IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION CONCERNING SUCH INITIAL PURCHASER
FURNISHED TO THE COMPANY THROUGH THE REPRESENTATIVE BY OR ON BEHALF OF ANY
INITIAL PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, WHICH INFORMATION CONSISTS
SOLELY OF THE INFORMATION SPECIFIED IN SECTION 8(E).  THE FOREGOING INDEMNITY
AGREEMENT IS IN ADDITION TO ANY LIABILITY THAT THE COMPANY MAY OTHERWISE HAVE TO
ANY

27


--------------------------------------------------------------------------------



INITIAL PURCHASER OR TO ANY DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON OF
THAT INITIAL PURCHASER.


(B)                                 EACH INITIAL PURCHASER, SEVERALLY AND NOT
JOINTLY, HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS OFFICERS
AND EMPLOYEES, EACH OF ITS DIRECTORS, AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT, FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, JOINT
OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF, TO WHICH THE COMPANY OR ANY SUCH
DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON MAY BECOME SUBJECT, UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON, (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN (A) THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO, (B) ANY BLUE SKY APPLICATION, OR (C) ANY MARKETING MATERIALS
OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN THE PRICING DISCLOSURE
PACKAGE OR THE OFFERING MEMORANDUM, OR IN ANY AMENDMENT OR SUPPLEMENT THERETO,
OR IN ANY BLUE SKY APPLICATION OR IN ANY MARKETING MATERIALS ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT IN EACH CASE ONLY
TO THE EXTENT THAT THE UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION
OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION CONCERNING SUCH INITIAL PURCHASER FURNISHED TO THE COMPANY THROUGH
THE REPRESENTATIVE BY OR ON BEHALF OF THAT INITIAL PURCHASER SPECIFICALLY FOR
INCLUSION THEREIN, WHICH INFORMATION IS LIMITED TO THE INFORMATION SET FORTH IN
SECTION 8(E).  THE FOREGOING INDEMNITY AGREEMENT IS IN ADDITION TO ANY LIABILITY
THAT ANY INITIAL PURCHASER MAY OTHERWISE HAVE TO THE COMPANY OR ANY SUCH
DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON.


(C)                                  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY UNDER THIS SECTION 8 OF NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF ANY
ACTION, THE INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE
AGAINST THE INDEMNIFYING PARTY UNDER THIS SECTION 8, NOTIFY THE INDEMNIFYING
PARTY IN WRITING OF THE CLAIM OR THE COMMENCEMENT OF THAT ACTION; PROVIDED, THAT
THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY
LIABILITY THAT IT MAY HAVE UNDER THIS SECTION 8 EXCEPT TO THE EXTENT IT HAS BEEN
MATERIALLY PREJUDICED BY SUCH FAILURE AND; PROVIDED, FURTHER, THAT THE FAILURE
TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT
MAY HAVE TO AN INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 8.  IF ANY
SUCH CLAIM OR ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL
NOTIFY THE INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED
TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER
SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  AFTER NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 8 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, THAT THE INITIAL
PURCHASERS SHALL HAVE THE RIGHT TO EMPLOY COUNSEL TO REPRESENT JOINTLY THE
INITIAL PURCHASERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
CONTROLLING PERSONS WHO MAY BE SUBJECT TO LIABILITY ARISING OUT OF ANY CLAIM IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT BY THE INITIAL PURCHASERS AGAINST THE
COMPANY UNDER THIS SECTION 8, IF (I) THE COMPANY AND THE INITIAL PURCHASERS
SHALL HAVE SO MUTUALLY AGREED; (II) THE COMPANY HAS FAILED WITHIN A REASONABLE
TIME TO RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS; (III)
THE INITIAL PURCHASERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
CONTROLLING PERSONS SHALL HAVE REASONABLY

28


--------------------------------------------------------------------------------



CONCLUDED, BASED ON THE ADVICE OF COUNSEL, THAT THERE MAY BE LEGAL DEFENSES
AVAILABLE TO THEM THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO
THE COMPANY; OR (IV) THE NAMED PARTIES IN ANY SUCH PROCEEDING (INCLUDING ANY
IMPLEADED PARTIES) INCLUDE BOTH THE INITIAL PURCHASERS OR THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES OR CONTROLLING PERSONS, ON THE ONE HAND, AND THE
COMPANY, ON THE OTHER HAND, AND REPRESENTATION OF BOTH SETS OF PARTIES BY THE
SAME COUNSEL WOULD PRESENT A CONFLICT DUE TO ACTUAL OR POTENTIAL DIFFERING
INTERESTS BETWEEN THEM, AND IN ANY SUCH EVENT THE FEES AND EXPENSES OF SUCH
SEPARATE COUNSEL SHALL BE PAID BY THE COMPANY.  NO INDEMNIFYING PARTY SHALL (I)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTIES (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD), SETTLE OR COMPROMISE OR CONSENT TO THE
ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY PENDING OR THREATENED CLAIM, ACTION,
SUIT OR PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION MAY BE
SOUGHT HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL
PARTIES TO SUCH CLAIM OR ACTION) UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT
INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY
ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR PROCEEDING, OR (II) BE LIABLE FOR ANY
SETTLEMENT OF ANY SUCH ACTION EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD), BUT IF SETTLED WITH THE CONSENT OF
THE INDEMNIFYING PARTY OR IF THERE BE A FINAL JUDGMENT OF THE PLAINTIFF IN ANY
SUCH ACTION, THE INDEMNIFYING PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY
INDEMNIFIED PARTY FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH
SETTLEMENT OR JUDGMENT.


(D)                                 IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 8 SHALL FOR ANY REASON BE UNAVAILABLE TO OR INSUFFICIENT TO HOLD
HARMLESS AN INDEMNIFIED PARTY UNDER SECTION 8(A) OR 8(B) IN RESPECT OF ANY LOSS,
CLAIM, DAMAGE OR LIABILITY, OR ANY ACTION IN RESPECT THEREOF, REFERRED TO
THEREIN, THEN EACH INDEMNIFYING PARTY SHALL, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED
PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT
THEREOF, (I) IN SUCH PROPORTION AS SHALL BE APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY, ON THE ONE HAND, AND THE INITIAL PURCHASERS,
ON THE OTHER, FROM THE OFFERING OF THE SECURITIES OR (II) IF THE ALLOCATION
PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED
TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE COMPANY, ON THE ONE
HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, WITH RESPECT TO THE STATEMENTS
OR OMISSIONS THAT RESULTED IN SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION
IN RESPECT THEREOF, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY, ON THE ONE HAND, AND THE INITIAL
PURCHASERS, ON THE OTHER, WITH RESPECT TO SUCH OFFERING SHALL BE DEEMED TO BE IN
THE SAME PROPORTION AS THE TOTAL NET PROCEEDS FROM THE OFFERING OF THE
SECURITIES PURCHASED UNDER THIS AGREEMENT (BEFORE DEDUCTING EXPENSES) RECEIVED
BY THE COMPANY, ON THE ONE HAND, AND THE TOTAL UNDERWRITING DISCOUNTS AND
COMMISSIONS RECEIVED BY THE INITIAL PURCHASERS WITH RESPECT TO THE SECURITIES
PURCHASED UNDER THIS AGREEMENT, ON THE OTHER HAND, BEAR TO THE TOTAL GROSS
PROCEEDS FROM THE OFFERING OF THE SECURITIES UNDER THIS AGREEMENT AS SET FORTH
ON THE COVER PAGE OF THE OFFERING MEMORANDUM.  THE RELATIVE FAULT SHALL BE
DETERMINED BY REFERENCE TO WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES
TO INFORMATION SUPPLIED BY THE COMPANY, OR THE INITIAL PURCHASERS, THE INTENT OF
THE PARTIES AND THEIR RELATIVE KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY
TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.  THE COMPANY AND THE INITIAL
PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTIONS
PURSUANT TO THIS SECTION 8(D) WERE TO BE DETERMINED BY PRO RATA ALLOCATION (EVEN
IF THE INITIAL PURCHASERS WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR BY ANY
OTHER METHOD OF

29


--------------------------------------------------------------------------------



ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED
TO HEREIN.  THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PARTY AS A RESULT OF
THE LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT THEREOF, REFERRED TO
ABOVE IN THIS SECTION 8(D) SHALL BE DEEMED TO INCLUDE, FOR PURPOSES OF THIS
SECTION 8(D), ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION
OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 8(D), NO INITIAL
PURCHASER SHALL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY
WHICH THE NET PROCEEDS FROM THE SALE TO ELIGIBLE PURCHASERS OF THE SECURITIES
INITIALLY PURCHASED BY IT EXCEEDS THE AMOUNT OF ANY DAMAGES THAT SUCH INITIAL
PURCHASER HAS OTHERWISE PAID OR BECOME LIABLE TO PAY BY REASON OF ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  THE INITIAL PURCHASERS’
OBLIGATIONS TO CONTRIBUTE AS PROVIDED IN THIS SECTION 8(D) ARE SEVERAL IN
PROPORTION TO THEIR RESPECTIVE UNDERWRITING OBLIGATIONS AND NOT JOINT.


(E)                                  THE INITIAL PURCHASERS SEVERALLY CONFIRM
AND THE COMPANY ACKNOWLEDGES AND AGREES THAT THE STATEMENTS WITH RESPECT TO THE
OFFERING OF THE SECURITIES BY THE INITIAL PURCHASERS SET FORTH IN THE SECOND
SENTENCE OF THE THIRD PARAGRAPH, THE THIRD SENTENCE OF THE PARAGRAPH UNDER THE
CAPTION ENTITLED “RESTRICTIONS ON RESALE” AND THE FIRST PARAGRAPH UNDER THE
CAPTION ENTITLED “STABILIZATION, SHORT POSITIONS, MARKET MAKING AND TRADING” OF
THE SECTION ENTITLED “PLAN OF DISTRIBUTION” IN THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM ARE CORRECT AND CONSTITUTE THE ONLY INFORMATION
CONCERNING SUCH INITIAL PURCHASERS FURNISHED IN WRITING TO THE COMPANY BY OR ON
BEHALF OF THE INITIAL PURCHASERS SPECIFICALLY FOR INCLUSION IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO.


9.                                       DEFAULTING INITIAL PURCHASERS.  IF ON
THE CLOSING DATE, OR ON AN OPTION CLOSING DATE, AS THE CASE MAY BE, ANY INITIAL
PURCHASER DEFAULTS IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
THE REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL BE OBLIGATED TO PURCHASE
THE SECURITIES THAT THE DEFAULTING INITIAL PURCHASER AGREED BUT FAILED TO
PURCHASE ON THE CLOSING DATE OR THE OPTION CLOSING DATE, AS THE CASE MAY BE, IN
THE RESPECTIVE PROPORTIONS THAT THE PRINCIPAL AMOUNT OF SECURITIES SET OPPOSITE
THE NAME OF EACH REMAINING NON-DEFAULTING INITIAL PURCHASER IN SCHEDULE I HERETO
BEARS TO THE TOTAL PRINCIPAL AMOUNT OF SECURITIES SET OPPOSITE THE NAMES OF ALL
THE REMAINING NON-DEFAULTING INITIAL PURCHASERS IN SCHEDULE I HERETO; PROVIDED,
THAT THE REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL NOT BE OBLIGATED TO
PURCHASE ANY OF THE SECURITIES ON THE CLOSING DATE OR THE OPTION CLOSING DATE,
AS THE CASE MAY BE, IF THE AGGREGATE PRINCIPAL AMOUNT OF SECURITIES THAT THE
DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS AGREED BUT FAILED TO PURCHASE
ON SUCH DATE EXCEEDS 9.09% OF THE AGGREGATE PRINCIPAL AMOUNT OF SECURITIES TO BE
PURCHASED ON THE CLOSING DATE, OR ON THE OPTION CLOSING DATE, AS THE CASE MAY
BE, AND ANY REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL NOT BE OBLIGATED
TO PURCHASE MORE THAN 110% OF THE AGGREGATE PRINCIPAL AMOUNT OF SECURITIES THAT
IT AGREED TO PURCHASE ON THE CLOSING DATE, OR ON THE OPTION CLOSING DATE, AS THE
CASE MAY BE, PURSUANT TO THE TERMS OF SECTION 3.  IF THE FOREGOING MAXIMUMS ARE
EXCEEDED, THE REMAINING NON-DEFAULTING INITIAL PURCHASERS, OR THOSE OTHER
INITIAL PURCHASERS SATISFACTORY TO THE INITIAL PURCHASERS WHO SO AGREE, SHALL
HAVE THE RIGHT, BUT SHALL NOT BE OBLIGATED, TO PURCHASE, IN SUCH PROPORTION AS
MAY BE AGREED UPON AMONG THEM, ALL THE SECURITIES TO BE PURCHASED ON THE CLOSING
DATE, OR ON THE OPTION CLOSING DATE, AS THE CASE MAY BE.

30


--------------------------------------------------------------------------------


If other Initial Purchasers are obligated or agree to purchase the Securities of
a defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Company may postpone the Closing Date for up to seven full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package, the Offering Memorandum or in any other document or
arrangement.

If the remaining Initial Purchasers or other Initial Purchasers satisfactory to
the Initial Purchasers do not elect to purchase:  (a) the Securities that the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
on the Closing Date, this Agreement shall terminate without liability on the
part of any non-defaulting Initial Purchaser or the Company; or (b) the
Additional Securities that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase on the Option Closing Date, the
non-defaulting Initial Purchasers shall have, the option to either:
(i) terminate their obligation hereunder to purchase the Additional Securities
to be sold on such Option Closing Date; or (ii) purchase not less than the
principal amount of Additional Securities that such non-defaulting Initial
Purchaser would have been obligated to purchase in the absence of such default.


AS USED IN THIS AGREEMENT, THE TERM “INITIAL PURCHASER” INCLUDES, FOR ALL
PURPOSES OF THIS AGREEMENT UNLESS THE CONTEXT REQUIRES OTHERWISE, ANY PARTY NOT
LISTED IN SCHEDULE I HERETO THAT, PURSUANT TO THIS SECTION 10, PURCHASES
SECURITIES THAT A DEFAULTING INITIAL PURCHASER AGREED BUT FAILED TO PURCHASE.

Nothing contained herein shall relieve: (a) a defaulting Initial Purchaser of
any liability it may have to the Company for damages caused by its default; or
(b) the Company of any liability for the payment of expenses to the extent set
forth in Sections 7 and 12.

10.                                 Termination.  The obligations of the Initial
Purchasers hereunder may be terminated by the Initial Purchasers by notice given
to and received by the Company prior to delivery of and payment for the
Securities if, prior to that time, any of the events described in Sections 7(g)
or (l) shall have occurred or if the Initial Purchasers shall decline to
purchase the Securities for any reason permitted under this Agreement.


11.                                 REIMBURSEMENT OF INITIAL PURCHASERS’
EXPENSES.  IF (A) THE COMPANY FAILS TO TENDER THE SECURITIES FOR DELIVERY TO THE
INITIAL PURCHASERS OR (B) THE INITIAL PURCHASERS SHALL DECLINE TO PURCHASE THE
SECURITIES BECAUSE ANY OF THE CONDITIONS SET FORTH IN SECTION 7 OF THIS
AGREEMENT IS NOT MET, THE COMPANY SHALL REIMBURSE THE INITIAL PURCHASERS FOR ALL
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL)
INCURRED BY THE INITIAL PURCHASERS IN CONNECTION WITH THIS AGREEMENT AND THE
PROPOSED PURCHASE OF THE SECURITIES, AND UPON DEMAND THE COMPANY SHALL PAY THE
FULL AMOUNT THEREOF TO THE INITIAL PURCHASERS.


12.                                 NOTICES, ETC.  ALL STATEMENTS, REQUESTS,
NOTICES AND AGREEMENTS HEREUNDER SHALL BE IN WRITING, AND:


(A)                                  IF TO ANY INITIAL PURCHASER, SHALL BE
DELIVERED OR SENT BY HAND DELIVERY, MAIL, TELEX, OVERNIGHT COURIER OR FACSIMILE
TRANSMISSION TO LEHMAN BROTHERS INC., 745 SEVENTH AVENUE, NEW YORK, NEW YORK 
10019, ATTENTION:  SYNDICATE REGISTRATION (FAX:  646-834-8133)

31


--------------------------------------------------------------------------------



WITH A COPY TO LATHAM & WATKINS LLP, 12636 HIGH BLUFF DRIVE, SUITE 400, SAN
DIEGO, CALIFORNIA 92130, ATTENTION:  FAYE H. RUSSELL (FAX:  858-523-5450), AND
WITH A COPY, IN THE CASE OF ANY NOTICE PURSUANT TO SECTION 8(C), TO THE DIRECTOR
OF LITIGATION, OFFICE OF THE GENERAL COUNSEL, LEHMAN BROTHERS INC., 399 PARK
AVENUE, 10TH FLOOR, NEW YORK, NEW YORK  10022 (FAX:  212-520-0421);


(B)                                 IF TO THE COMPANY, SHALL BE DELIVERED OR
SENT BY MAIL, TELEX, OVERNIGHT COURIER OR FACSIMILE TRANSMISSION TO ISIS
PHARMACEUTICALS, INC., 1896 RUTHERFORD ROAD, CARLSBAD, CALIFORNIA 92008,
ATTENTION:  B. LYNNE PARSHALL (FAX: 760-603-4650), WITH A COPY TO (I) GENERAL
COUNSEL (FAX: 760-268-4922) AND (II) COOLEY GODWARD KRONISH LLP, 4401 EASTGATE
MALL, SAN DIEGO, CALIFORNIA 92121, ATTENTION: JULIE M. ROBINSON (FAX:
858-550-6420);

provided, that any notice to an Initial Purchaser pursuant to Section 8(c) shall
be delivered or sent by hand delivery, mail, telex or facsimile transmission to
such Initial Purchaser at its address set forth in its acceptance telex to
Lehman Brothers Inc., which address will be supplied to any other party hereto
by Lehman Brothers Inc. upon request.  Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof.  The Company shall
be entitled to act and rely upon any request, consent, notice or agreement given
or made on behalf of the Initial Purchasers by Lehman Brothers Inc.


13.                                 PERSONS ENTITLED TO BENEFIT OF AGREEMENT. 
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE INITIAL
PURCHASERS, THE COMPANY, AND THEIR RESPECTIVE SUCCESSORS.  THIS AGREEMENT AND
THE TERMS AND PROVISIONS HEREOF ARE FOR THE SOLE BENEFIT OF ONLY THOSE PERSONS,
EXCEPT THAT THE REPRESENTATIONS, WARRANTIES, INDEMNITIES AND AGREEMENTS OF THE
COMPANY CONTAINED IN THIS AGREEMENT SHALL ALSO BE DEEMED TO BE FOR THE BENEFIT
OF DIRECTORS, OFFICERS AND EMPLOYEES OF THE INITIAL PURCHASERS AND EACH PERSON
OR PERSONS, IF ANY, CONTROLLING ANY INITIAL PURCHASER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT TO THE EXTENT
NECESSARY FOR SUCH PERSON TO EXERCISE ITS RIGHTS UNDER SECTION 8 HEREOF. 
NOTHING IN THIS AGREEMENT IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON,
OTHER THAN THE PERSONS REFERRED TO IN THIS SECTION 14, ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY PROVISION
CONTAINED HEREIN.


14.                                 SURVIVAL.  THE RESPECTIVE INDEMNITIES,
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY AND THE INITIAL
PURCHASERS CONTAINED IN THIS AGREEMENT OR MADE BY OR ON BEHALF ON THEM,
RESPECTIVELY, PURSUANT TO THIS AGREEMENT, SHALL SURVIVE THE DELIVERY OF AND
PAYMENT FOR THE SECURITIES AND SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS
OF ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY OF THEM OR ANY PERSON
CONTROLLING ANY OF THEM.


15.                                 DEFINITION OF THE TERMS “BUSINESS DAY,”
“AFFILIATE” AND “SUBSIDIARY.”  FOR PURPOSES OF THIS AGREEMENT, (A) “BUSINESS
DAY” MEANS ANY DAY ON WHICH THE NEW YORK STOCK EXCHANGE, INC. IS OPEN FOR
TRADING AND (B) “AFFILIATE” AND “SUBSIDIARY” HAVE THE MEANINGS SET FORTH IN RULE
405 UNDER THE SECURITIES ACT.


16.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK.

32


--------------------------------------------------------------------------------



17.                                 NO FIDUCIARY DUTY.  THE COMPANY ACKNOWLEDGES
AND AGREES THAT IN CONNECTION WITH THIS OFFERING, OR ANY OTHER SERVICES THE
INITIAL PURCHASERS MAY BE DEEMED TO BE PROVIDING HEREUNDER, NOTWITHSTANDING ANY
PREEXISTING RELATIONSHIP, ADVISORY OR OTHERWISE, BETWEEN THE PARTIES OR ANY ORAL
REPRESENTATIONS OR ASSURANCES PREVIOUSLY OR SUBSEQUENTLY MADE BY THE INITIAL
PURCHASERS: (I) NO FIDUCIARY OR AGENCY RELATIONSHIP BETWEEN THE COMPANY, AND ANY
OTHER PERSON, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, EXISTS;
(II) THE INITIAL PURCHASERS ARE NOT ACTING AS ADVISORS, EXPERT OR OTHERWISE, TO
THE COMPANY, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE DETERMINATION OF
THE PURCHASE PRICE OF THE SECURITIES, AND SUCH RELATIONSHIP BETWEEN THE COMPANY,
AND THE INITIAL PURCHASERS IS ENTIRELY AND SOLELY COMMERCIAL, BASED ON
ARMS-LENGTH NEGOTIATIONS; (III) ANY DUTIES AND OBLIGATIONS THAT THE INITIAL
PURCHASERS MAY HAVE TO THE COMPANY SHALL BE LIMITED TO THOSE DUTIES AND
OBLIGATIONS SPECIFICALLY STATED HEREIN; AND (IV) THE INITIAL PURCHASERS AND
THEIR RESPECTIVE AFFILIATES MAY HAVE INTERESTS THAT DIFFER FROM THOSE OF THE
COMPANY.  THE COMPANY HEREBY WAIVE ANY CLAIMS THAT THE COMPANY MAY HAVE AGAINST
THE INITIAL PURCHASERS WITH RESPECT TO ANY BREACH OF FIDUCIARY DUTY IN
CONNECTION WITH THE SECURITIES.


18.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS AND, IF EXECUTED IN MORE THAN ONE
COUNTERPART, THE EXECUTED COUNTERPARTS SHALL EACH BE DEEMED TO BE AN ORIGINAL
BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


19.                                 HEADINGS.  THE HEADINGS HEREIN ARE INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO
AFFECT THE MEANING OR INTERPRETATION OF, THIS AGREEMENT.

33


--------------------------------------------------------------------------------


If the foregoing correctly sets forth the agreement between the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

Very truly yours,

 

 

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By

/s/ B. Lynne Parshall

 

 

 

 

Name:

B. Lynne Parshall

 

 

 

Title:

Executive Vice President, Chief
Financial Officer & Secretary

 

Accepted:

LEHMAN BROTHERS INC.

COWEN AND COMPANY, LLC

LEERINK SWANN & CO., INC

NEEDHAM & COMPANY, LLC

By LEHMAN BROTHERS INC., as Authorized Representative

By

/s/ Tran Nguyen

 

 

Name:

Tran Nguyen

 

Title:

Vice President

 

34


--------------------------------------------------------------------------------


SCHEDULE I

Initial Purchasers

 

Principal
Amount of
Firm Securities
to be
Purchased

 

Lehman Brothers Inc

 

$

77,500,000

 

Cowen and Company, LLC

 

37,500,000

 

Leerink Swann & Co., Inc.

 

5,250,000

 

Needham & Company, LLC

 

4,750,000

 

Total

 

$

125,000,000

 

 


--------------------------------------------------------------------------------


Schedule II

 

ISIS PHARMACEUTICALS, INC.

PRICING TERM SHEET

 

 

Initial Purchasers:

 

Amount (face):

Security Offered:

Issuer:

Underlying (Ticker):

 

Issue Price:

Coupon / YTM:

Stock Price at Pricing:

Conversion Price:

Bond Denomination:

Conversion Rate:

 

Maturity:

 

Call Feature:

Call Price Stepdown:

 

Puts:

 

1st Coupon:

 

Coupon Payment Dates:

 

Gross Spread (3.00%)

Management

Underwriting

Selling Concession

 

Offering Status:

 

144A CUSIP:

Registered CUSIP:

 

Trade Date:

Settlement Date:

 

Pot Split:

 

Contingent Conversion:

 

Contingent Interest:

 

Change of Control Protection:

 

Billing, Delivering, and Stabilizing:

 

Initial Purchasers' Option:

 

Conversion Rate Cap:

 

II-1


--------------------------------------------------------------------------------


Schedule III

 

1.                                       Electronic Road show slides presented
to potential investors.

 

2.                                       Term sheet containing the terms of the
securities, substantially in the form of Schedule II.

III-1


--------------------------------------------------------------------------------


Schedule IV

 

Directors

Spencer R. Berthelsen, M.D.

Stanley T. Crooke, M.D., Ph.D.

Richard D. DiMarchi

Joseph Klein

Frederick T. Muto

B. Lynne Parshall, J.D.

John C. Reed, M.D., Ph.D.

Joseph H. Wender

 

Officers

C. Frank Bennett, Ph.D.

David J. Ecker, Ph.D.

Arthur A. Levin, Ph.D.

Michael J. Treble

Mark K. Wedel, M.D., J.D.

IV-1


--------------------------------------------------------------------------------